 
Exhibit 10.1
 

 

GS MORTGAGE SECURITIES CORPORATION II,
 
PURCHASER,
 
GOLDMAN SACHS MORTGAGE COMPANY
 
SELLER
 
MORTGAGE LOAN PURCHASE AGREEMENT
 
Dated as of October 1, 2011
 
 
Series 2011-GC5

 

 
 
 

--------------------------------------------------------------------------------

 
 
This Mortgage Loan Purchase Agreement (“Agreement”), dated as of October 1, 
2011, is between GS Mortgage Securities Corporation II, a Delaware corporation,
as purchaser (the “Purchaser”), and Goldman Sachs Mortgage Company, a New York
limited partnership, as seller (the “Seller”).
 
Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
October 1, 2011 (the “Pooling and Servicing Agreement”), among the Purchaser, as
depositor, Wells Fargo Bank, National Association, as master servicer (in such
capacity, the “Master Servicer”), Torchlight Loan Services, LLC, as special
servicer (the “Special Servicer”), Pentalpha Surveillance LLC, as operating
advisor, Citibank, N.A., as certificate administrator (in such capacity, the
“Certificate Administrator”) and Deutsche Bank National Trust Company, as
trustee (the “Trustee”), pursuant to which the Purchaser will sell the Mortgage
Loans (as defined herein) to a trust fund and certificates representing
ownership interests in the Mortgage Loans will be issued by the trust fund (the
“Trust Fund”).  For purposes of this Agreement, “Mortgage Loans” refers to the
mortgage loans listed on Exhibit A and “Mortgaged Properties” refers to the
properties securing such Mortgage Loans.
 
The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:
 
SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage File.  
The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
subject to the rights of the other holders of interests in a Companion Interest,
all of its right, title and interest in and to the Mortgage Loans identified on
Exhibit A to this Agreement (the “Mortgage Loan Schedule”) including all
interest and principal received on or with respect to the Mortgage Loans after
the Cut-off Date (and, in any event, excluding payments of principal and
interest first due on the Mortgage Loans on or before the Cut-off Date). Upon
the sale of the Mortgage Loans, the ownership of each related Note, subject to
the rights of the other holders of interest in a Companion Interest, the
Seller’s interest in the related Mortgage represented by the Note and the other
contents of the related Mortgage File will be vested in the Purchaser and
immediately thereafter the Trustee, and the ownership of records and documents
with respect to each Mortgage Loan prepared by or which come into the possession
of the Seller shall immediately vest in the Purchaser and immediately thereafter
the Trustee.  The Purchaser will sell the Class A-1, Class A-2, Class A-3 and
Class A-4 Certificates (the “Public Certificates”) to the underwriters (the
“Underwriters”) specified in the Underwriting Agreement, dated as of
September 22, 2011 (the “Underwriting Agreement”), between the Purchaser and the
Underwriters, and the Purchaser will sell the Class X-A, Class X-B, Class A-S,
Class B, Class C, Class D, Class E, Class F, Class G and Class R Certificates
(the “Private Certificates”) to the initial purchasers (the “Initial Purchasers”
and, collectively with the Underwriters, the “Dealers”) specified in the
Purchase Agreement, dated as of September 22, 2011 (the “Certificate Purchase
Agreement”), between the Purchaser and Initial Purchasers.
 
The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms.  As the purchase price
for the Mortgage
 
 
 

--------------------------------------------------------------------------------

 
 
Loans, the Purchaser shall pay, by wire transfer of immediately available funds,
to the Seller or at the Seller’s direction $1,057,922,852.56, plus accrued
interest on the Mortgage Loans from and including October 1, 2011 to but
excluding the Closing Date (but subject to certain post-settlement adjustment
for expenses incurred by the Underwriters and the Initial Purchasers on behalf
of the Depositor).  The purchase and sale of the Mortgage Loans shall take place
on the Closing Date.
 
SECTION 2     Books and Records; Certain Funds Received After the Cut-off
Date.   From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage and the related Note shall be transferred to the Trustee
subject to and in accordance with this Agreement.  Any funds due after the
Cut-off Date in connection with a Mortgage Loan received by the Seller shall be
held in trust for the benefit of the Trustee as the owner of such Mortgage Loan
and shall be transferred promptly to the Certificate Administrator.  All
scheduled payments of principal and interest due on or before the Cut-off Date
but collected after the Cut-off Date, and recoveries of principal and interest
collected on or before the Cut-off Date (only in respect of principal and
interest on the Mortgage Loans due on or before the Cut-off Date and principal
prepayments thereon), shall belong to, and shall be promptly remitted to, the
Seller.
 
The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements in such manner as the Seller may determine
in its sole discretion.  The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes.  Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.
 
The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of the Mortgage Loans by
the Purchaser from the Seller.  The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes.  The
Purchaser shall be responsible for maintaining, and shall maintain, a set of
records for each Mortgage Loan which shall be clearly marked to reflect the
transfer of ownership of each Mortgage Loan by the Seller to the Purchaser
pursuant to this Agreement.
 
SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a) The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver or cause to be delivered to the Custodian (on
behalf of the Certificate Administrator) on the dates set forth in Section 2.01
of the Pooling and Servicing Agreement, all documents, instruments and
agreements required to be delivered by the Purchaser to the Custodian with
respect to the Mortgage Loans under Section 2.01 of the Pooling and Servicing
Agreement, and meeting all the requirements of such Section 2.01 of the Pooling
and Servicing Agreement; provided that the Seller shall not be required to
deliver any draft documents, privileged communications, credit underwriting, due
diligence analyses or data or internal worksheets, memoranda, communications or
evaluations.
 
(b)           The Seller shall deliver to the Master Servicer within 10 Business
Days after the Closing Date a copy of the Mortgage File and documents and
records not otherwise
 
 
-2-

--------------------------------------------------------------------------------

 
 
required to be contained in the Mortgage File that (i) relate to the origination
and/or servicing and administration of the Mortgage Loans, (ii) are reasonably
necessary for the ongoing administration and/or servicing of the Mortgage Loans
(including any asset summaries related to the Mortgage Loans that were delivered
to the Rating Agencies in connection with the rating of the Certificates) or for
evidencing or enforcing any of the rights of the holder of the Mortgage Loans or
holders of interests therein and (iii) are in the possession or under the
control of the Seller, together with (x) all unapplied Escrow Payments in the
possession or under control of the Seller that relate to the Mortgage Loans and
(y) a statement indicating which Escrow Payments are allocable to each Mortgage
Loan); provided that the Seller shall not be required to deliver any draft
documents, privileged or other communications, credit underwriting, due
diligence analyses or data or internal worksheets, memoranda, communications or
evaluations.
 
SECTION 4     Treatment as a Security Agreement.   Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans.  The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan.  If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law.  If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.
 
SECTION 5     Covenants of the Seller.    The Seller covenants with the
Purchaser as follows:
 
(a)           it shall record or cause a third party to record in the
appropriate public recording office for real property the assignments of
assignment of leases, rents and profits and the assignments of Mortgage and each
related UCC-2 and UCC-3 financing statement referred to in the definition of
Mortgage File from the Seller to the Trustee as and to the extent contemplated
under Section 2.01(c) of the Pooling and Servicing Agreement.  All out of pocket
costs and expenses relating to the recordation or filing of such assignments,
assignments of Mortgage and financing statements shall be paid by the
Seller.  If any such document or instrument is lost or returned unrecorded or
unfiled, as the case may be, because of a defect therein, then the Seller shall
prepare a substitute therefor or cure such defect or cause such to be done, as
the case may be, and the Seller shall deliver such substitute or corrected
document or instrument to the Certificate Administrator (or, if the Mortgage
Loan is then no longer subject to the Pooling and Servicing Agreement, the then
holder of such Mortgage Loan);
 
(b)           it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans to the Master
Servicer, including effectuating the transfer of any letters of credit with
respect to any Mortgage Loan to the Master Servicer on
 
 
-3-

--------------------------------------------------------------------------------

 
 
behalf of the Trustee for the benefit of Certificateholders and the holders of
any related Companion Loans.  Prior to the date that a letter of credit with
respect to any Mortgage Loan is transferred to the Master Servicer, the Seller
will cooperate with the reasonable requests of the Master Servicer or Special
Servicer, as applicable, in connection with effectuating a draw under such
letter of credit as required under the terms of the related Loan Documents;
 
(c)           the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC Financial File and the CREFC Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;
 
(d)           if during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer, and if the Seller has obtained actual knowledge of undisclosed or
corrected information related to an event that occurred prior to the Closing
Date, which event causes there to be an untrue statement of a material fact with
respect to the Seller Information in the Prospectus Supplement dated September
22, 2011 relating to the Public Certificates, the annexes and exhibits thereto
and the DVD delivered therewith (collectively, the “Public Offering Documents”),
or causes there to be an omission to state therein a material fact with respect
to the Seller Information required to be stated therein or necessary to make the
statements therein with respect to the Seller Information, in light of the
circumstances under which they were made, not misleading, then the Seller shall
promptly notify the Underwriters and the Depositor. If as a result of any such
event the Underwriters’ legal counsel determines that it is necessary to amend
or supplement the Public Offering Documents in order to correct the untrue
statement, or to make the statements therein, in the light of the circumstances
when the Public Offering Documents are delivered to a purchaser, not misleading,
or to make the Public Offering Documents in compliance with applicable law, the
Seller shall (to the extent that such amendment or supplement solely relates to
the Seller Information) at the expense of the Seller, do all things reasonably
necessary to assist the Depositor to prepare and furnish to the Underwriters,
such amendments or supplements to the Public Offering Documents as may be
necessary so that the statements in the Public Offering Documents, as so amended
or supplemented, will not contain an untrue statement, will not, in the light of
the circumstances when the Public Offering Documents are delivered to a
purchaser, be misleading and will comply with applicable law.  (All terms under
this clause (d) and not otherwise defined in this Agreement shall have the
meanings set forth in the Indemnification Agreement, dated as of September 22,
2011, among the Underwriters, the Initial Purchasers, the Seller and the
Purchaser (the “Indemnification Agreement” and, together with this Agreement,
the “Operative Documents”)); and
 
(e)           for so long as the Trust Fund is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Purchaser and the
Paying Agent with any Additional Form 10-D Disclosure and any Additional Form
10-K Disclosure set forth next to the Seller’s name on Exhibit V and Exhibit W
to the Pooling and Servicing Agreement within the time periods set forth in the
Pooling and Servicing Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
 
SECTION 6     Representations and Warranties.
 
(a)           The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:
 
(i)            The Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);
 
(iii)          The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;
 
(iv)          There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;
 
(v)           The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial
 
 
-5-

--------------------------------------------------------------------------------

 
 
or other) or operations of the Seller or its properties or might have
consequences that, in the Seller’s good faith and reasonable judgment, is likely
to materially and adversely affect its performance under any Operative Document;
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller; and
 
(vii)         The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.
 
(b)           The Purchaser represents and warrants to the Seller as of the
Closing Date that:
 
(i)            The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(iii)          The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(iv)          There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;
 
(v)           The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Purchaser or its properties or might have consequences that
would materially and adversely affect its performance under any Operative
Document; and
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.
 
(c)           The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Closing
Date or other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.
 
(d)           Pursuant to the Pooling and Servicing Agreement, if any party
thereto discovers that any document constituting a part of a Mortgage File has
not been properly executed, is missing, contains information that does not
conform in any material respect with the corresponding information set forth in
the Mortgage Loan Schedule, or does not appear to be regular on its face (each,
a “Document Defect”), or discovers or receives notice of a breach of any
representation or warranty of the Seller made pursuant to Section 6(c) of this
Agreement with respect to any Mortgage Loan (a “Breach”), such party is required
to give prompt written notice thereof to the Seller.
 
(e)           Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with the Pooling and Servicing Agreement
to materially and adversely affect, the value of the Mortgage Loan or any
related REO Mortgage Loan or the interests of the Certificateholders therein
(any such Document Defect shall constitute a “Material Document Defect” and any
such Breach shall constitute a “Material Breach”).  If such Document Defect or
Breach has been determined to be a Material Document Defect or Material Breach,
then the Special Servicer will be required to give prompt written notice thereof
to the Seller.  Promptly upon becoming aware of any such Material Document
Defect or Material Breach (including through a written notice given by any party
hereto, as provided above if the Document Defect or Breach identified therein is
a Material Document Defect or Material Breach, as the case may be), the Seller
shall, not later than 90 days from the earlier of the Seller’s discovery or
receipt of
 
 
-7-

--------------------------------------------------------------------------------

 
 
notice of, and receipt of a demand to take action with respect to, such Material
Document Defect or Material Breach, as the case may be (or, in the case of a
Material Document Defect or Material Breach relating to a Mortgage Loan not
being a “qualified mortgage” within the meaning of the REMIC Provisions, not
later than 90 days from any party discovering such Material Document Defect or
Material Breach provided the Seller receives notice thereof in a timely manner),
cure the same in all material respects (which cure shall include payment of any
Additional Trust Fund Expenses associated therewith) or, if such Material
Document Defect or Material Breach, as the case may be, cannot be cured within
such 90 day period, the Seller shall either (i) substitute a Qualified
Substitute Mortgage Loan for such affected Mortgage Loan (provided that in no
event shall any such substitution occur later than the second anniversary of the
Closing Date) and pay the Servicer, for deposit into the Certificate Account,
any Substitution Shortfall Amount in connection therewith or (ii) repurchase the
affected Mortgage Loan or the interest thereby represented in any related REO
Property at the applicable Purchase Price by wire transfer of immediately
available funds to the Collection Account (or, in the case of an REO Property,
to the related REO Account); provided, however, that if (i) such Material
Document Defect or Material Breach is capable of being cured but not within such
90 day period, (ii) such Material Document Defect or Material Breach is not
related to any Mortgage Loan’s not being a “qualified mortgage” within the
meaning of the REMIC Provisions and (iii) the Seller has commenced and is
diligently proceeding with the cure of such Material Document Defect or Material
Breach within such 90 day period, then the Seller shall have an additional 90
days to complete such cure (or, in the event of a failure to so cure, to
complete such repurchase of the related Mortgage Loan or substitute a Qualified
Substitute Mortgage Loan as described above) it being understood and agreed
that, in connection with the Seller’s receiving such additional 90 day period,
the Seller shall deliver an Officer’s Certificate to the Trustee and the
Certificate Administrator setting forth the reasons such Material Document
Defect or Material Breach is not capable of being cured within the initial 90
day period and what actions the Seller is pursuing in connection with the cure
thereof and stating that the Seller anticipates that such Material Document
Defect or Material Breach will be cured within such additional 90 day period;
and provided, further, that, if any such Material Document Defect is still not
cured after the initial 90 day period and any such additional 90 day period
solely due to the failure of the Seller to have received the recorded document,
then the Seller shall be entitled to continue to defer its cure, substitution or
repurchase obligations in respect of such Document Defect so long as the Seller
certifies to the Trustee and the Certificate Administrator every 30 days
thereafter that the Document Defect is still in effect solely because of its
failure to have received the recorded document and that the Seller is diligently
pursuing the cure of such defect (specifying the actions being taken), except
that no such deferral of cure, substitution or repurchase may continue beyond
the date that is 18 months following the Closing Date.  Any such repurchase of a
Mortgage Loan shall be on a servicing released basis.  The Seller shall have no
obligation to monitor the Mortgage Loans regarding the existence of a breach or
a document defect, but if the Seller discovers a Material Breach or Material
Document Defect with respect to a Mortgage Loan, it will notify the Purchaser.
 
Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (19) and (20) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a
 
 
-8-

--------------------------------------------------------------------------------

 
 
Material Document Defect; provided, however, that no Document Defect (except
such deemed Material Document Defect described above) shall be considered to be
a Material Document Defect unless the document with respect to which the
Document Defect exists is required in connection with an imminent enforcement of
the lender’s rights or remedies under the related Mortgage Loan, defending any
claim asserted by any Mortgagor or third party with respect to the Mortgage
Loan, establishing the validity or priority of any lien on any collateral
securing the Mortgage Loan or for any immediate significant servicing
obligation.
 
(f)           In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity, all portions of the Mortgage File and other documents and
Escrow Payments pertaining to such Mortgage Loan possessed by it, and each
document that constitutes a part of the Mortgage File shall be endorsed or
assigned to the extent necessary or appropriate to the repurchasing or
substituting entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee shall be conditioned upon its
receipt from the Master Servicer of a Request for Release and an Officer’s
Certificate to the effect that the requirements for repurchase or substitution
have been satisfied.
 
(g)           The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.
 
(h)           Each party hereby agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement.  The Seller’s obligation to cure any breach or repurchase or
substitute any affected Mortgage Loan pursuant to this Section 6 shall
constitute the sole remedy available to the Purchaser in connection with a
breach of any of the Seller’s representations or warranties contained in Section
6(c) of this Agreement.
 
(i)            The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal or
(iv) the Seller rejects or disputes any Repurchase Request.  Each such notice
shall be given no later than the tenth (10th) Business Day after (A) with
respect to clauses (i) and (iii) of the preceding sentence, receipt of a
Repurchase Communication of a Repurchase Request or a Repurchase Request
Withdrawal, as applicable, and (B) with respect to clauses (ii) and (iv) of the
preceding sentence, the occurrence of the event giving rise to the requirement
for such notice, and shall include (1) the identity of the related Mortgage
Loan, (2) the date (x) such Repurchase Communication of such Repurchase Request
or Repurchase Request Withdrawal was received, (y) the related Mortgage Loan was
repurchased
 
 
-9-

--------------------------------------------------------------------------------

 
 
or replaced or (z) the Repurchase Request was rejected or disputed, as
applicable, and (3) if known, the basis for (x) the Repurchase Request (as
asserted in the Repurchase Request) or (y) any rejection or dispute of a
Repurchase Request, as applicable.
 
The Seller shall provide to the Depositor and the Certificate Administrator a
true, correct and complete copy of the relevant portions of any Form ABS-15G
that the Seller is required to file with the Securities and Exchange Commission
with respect to the Mortgage Loans on or before the date that is five (5)
Business Days before the date such Form ABS-15G is required to be filed with the
Securities and Exchange Commission.
 
In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests.  Any such information requested shall be
provided as promptly as practicable after such request is made.
 
The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines.  In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider shall be deemed
to constitute a waiver or defense to the exercise of any legal right the 15Ga-1
Notice Provider may have with respect to this Agreement, including with respect
to any Repurchase Request that is the subject of a 15Ga-1 Notice.
 
Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.
 
“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.
 
SECTION 7     Review of Mortgage File.   The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.
 
SECTION 8     Conditions to Closing.   The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the purchase price
for the Mortgage Loans as contemplated by Section 1 of this Agreement.  The
obligations of the
 
 
-10-

--------------------------------------------------------------------------------

 
 
Purchaser to purchase the Mortgage Loans shall be subject to the satisfaction,
on or prior to the Closing Date, of the following conditions:
 
(a)           Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.
 
(b)           The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.
 
(c)           The Purchaser shall have received the following additional closing
documents:
 
(i)            copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;
 
(ii)           a certificate as of a recent date of the Secretary of State of
the State of New York to the effect that the Seller is duly organized, existing
and in good standing in the State of New York;
 
(iii)          an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and
 
(iv)          a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the Primary Free Writing Prospectus, the Prospectus
Supplement, the Preliminary Offering Circular or the Final Offering Circular
(each as defined in the Indemnification Agreement), as of the date thereof or as
of the Closing Date contain, with respect to the Seller or the Mortgage Loans,
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements therein relating to the Seller or the
Mortgage Loans, in the light of the circumstances under which they were made,
not misleading and (b) the Seller Information (as defined in the Indemnification
Agreement) in the Prospectus Supplement satisfies the applicable requirements of
Regulation AB.
 
(d)           The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement.  The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(e)           The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.
 
(f)           The Seller shall furnish the Purchaser with such other
certificates of its officers or others and such other documents and opinions to
evidence fulfillment of the conditions set forth in this Agreement as the
Purchaser and its counsel may reasonably request.
 
SECTION 9     Closing.   The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.
 
SECTION 10   Expenses.   The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator and their respective counsel;
(iv) the fees and disbursements of a firm of certified public accountants
selected by the Purchaser and the Seller with respect to numerical information
in respect of the Mortgage Loans and the Certificates included in the
Prospectus, Primary Free Writing Prospectus, the Prospectus Supplement, the
Preliminary Offering Circular, the Final Offering Circular and any related 8-K
Information (as defined in the Underwriting Agreement), including the cost of
obtaining any “comfort letters” with respect to such items; (v) the costs and
expenses in connection with the qualification or exemption of the Certificates
under state securities or blue sky laws, including filing fees and reasonable
fees and disbursements of counsel in connection therewith; (vi) the costs and
expenses in connection with any determination of the eligibility of the
Certificates for investment by institutional investors in any jurisdiction and
the preparation of any legal investment survey, including reasonable fees and
disbursements of counsel in connection therewith; (vii) the costs and expenses
in connection with printing (or otherwise reproducing) and delivering the
Registration Statement, Prospectus, Primary Free Writing Prospectus, Prospectus
Supplement, Preliminary Offering Circular, Final Offering Circular and the
reproducing and delivery of this Agreement and the furnishing to the
Underwriters of such copies of the Registration Statement, Prospectus, Primary
Free Writing Prospectus, Prospectus Supplement, Preliminary Offering Circular,
Final Offering Circular and this Agreement as the Underwriters may reasonably
request; (viii) the fees of the rating agency or agencies requested to rate the
Certificates; (ix) the reasonable fees and expenses of Cadwalader, Wickersham &
Taft LLP, as counsel to the Purchaser; and (x) the reasonable fees and expenses
of Kaye Scholer LLP, as counsel to the Underwriters and the Initial Purchasers.
 
SECTION 11   Severability of Provisions.   If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.  Furthermore, the
 
 
-12-

--------------------------------------------------------------------------------

 
 
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.
 
SECTION 12   Governing Law.   THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.
 
SECTION 13   Waiver of Jury Trial.   THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
SECTION 14   Submission to Jurisdiction.   EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT;
(III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT
ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND (IV) CONSENTS TO
SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED
TO IT AS PROVIDED FOR NOTICES HEREUNDER.
 
SECTION 15   No Third-Party Beneficiaries.   The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 16.
 
SECTION 16   Assignment.   The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders.  The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement.  This Agreement shall bind and
inure to the benefit of and be enforceable by the Seller, the Purchaser and
their permitted successors and assigns.  Any Person into which the Seller may be
merged or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act.  The warranties
 
 
-13-

--------------------------------------------------------------------------------

 
 
and representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.
 
  SECTION 17   Notices.   All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number
(212) 428-1439, with a copy to Gary Silber, fax number (212) 493-9003, (ii) if
sent to the Seller, will be mailed, hand delivered, couriered or sent by
facsimile transmission or electronic mail and confirmed to it at Goldman Sachs
Mortgage Company, 200 West Street, New York, New York 10282, to the attention of
Leah Nivison, fax number (212) 428-1439, with a copy to Gary Silber, fax number
(212) 493-9003, and (iii) in the case of any of the preceding parties, such
other address as may hereafter be furnished to the other party in writing by
such parties.
 
SECTION 18   Amendment.   This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller.  This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice.  No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or any obligations or rights of the Seller whatsoever shall be effective against
the Seller unless the Seller shall have agreed to such amendment in writing.
 
SECTION 19   Counterparts.   This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.
 
SECTION 20   Exercise of Rights.   No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.  Except as set forth in Section 6(h) of
this Agreement, the rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity.  No notice to or demand on any party in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances, or constitute a waiver of the right of either party to any
other or further action in any circumstances without notice or demand.
 
SECTION 21   No Partnership.   Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties
hereto.  Nothing herein contained shall be deemed or construed as creating an
agency relationship between the Purchaser and the Seller and neither party shall
take any action which could reasonably lead a third party to assume that it has
the authority to bind the other party or make commitments on such party’s
behalf.
 
 
-14-

--------------------------------------------------------------------------------

 
 
SECTION 22   Miscellaneous.   This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof.  Neither this Agreement
nor any term hereof may be waived, discharged or terminated orally, but only by
an instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.
 
SECTION 23   Further Assurances.   The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.
 
* * * * * *
 
 
-15-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.
 

  GS MORTGAGE SECURITIES CORPORATION II        
By:
     
Name:
   
Title:
       
GOLDMAN SACHS MORTGAGE COMPANY
       
By:
Goldman Sachs Real Estate Funding Corp.,
its General Partner




 
By:
       
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
MORTGAGE LOAN SCHEDULE
 
 
A-1

--------------------------------------------------------------------------------

 
 

GSMS 2011-GC5 Goldman Sachs Mortgage Loan Schedule
                       
Control
 
Loan
                 
Cut-Off Date
Number
  Footnotes  
   Number   
 
Property Name
 
Address
 
City
 
State
Zip Code
Balance ($)
1
 
8YBBV2
 
Park Place Mall
 
5870 East Broadway Boulevard
 
Tucson
 
Arizona
85711
198,914,881
3
 
6P0VX4
 
Copper Beech Portfolio
             
119,502,551
3.01
 
6P0VX4-1
 
CBTC 28 Harrisonburg
 
410 Copper Beech Circle
 
Harrisonburg
 
Virginia
22801
 
3.02
 
6P0VX4-2
 
CBTC 26 Morgantown
 
200 Tupelo Drive
 
Morgantown
 
West Virginia
26508
 
3.03
 
6P0VX4-3
 
CBTC 29 San Marcos
 
1701 Mill Street
 
San Marcos
 
Texas
78666
 
3.04
 
6P0VX4-4
 
CBTC 3 IUP
 
120-180 South 8th Street, 719 Philadelphia Street and 116-126 South 5th Street
 
Indiana
 
Pennsylvania
15701
 
4
 
6P5CK2
 
Hyatt Regency Boston
 
1 Avenue de Lafayette
 
Boston
 
Massachusetts
02111
94,683,253
5
1
8Y68I6
 
Parkdale Mall & Crossing
 
6155 Eastex Freeway, Eastex Freeway & Dowlen Road
 
Beaumont
 
Texas
77706
94,003,560
7
 
6P2204
 
Museum Square
 
5757 Wilshire Boulevard
 
Los Angeles
 
California
90036
58,400,000
8
 
8YAA45
 
Cole Portfolio
             
46,670,000
8.01
 
8YAA45-1
 
Volusia Square
 
2455 West International Speedway Boulevard
 
Daytona Beach
 
Florida
32114
 
8.02
 
8YAA45-2
 
Shoppes at Port Arthur
 
8825 Memorial Boulevard
 
Port Arthur
 
Texas
77640
 
8.03
 
8YAA45-3
 
CVS - Jacksonville
 
4893 Town Center Parkway
 
Jacksonville
 
Florida
32246
 
8.04
 
8YAA45-4
 
CVS - Lawrence
 
4841 Bauer Farm Drive
 
Lawrence
 
Kansas
66049
 
8.05
 
8YAA45-5
 
CVS (Ground) - Dover
 
1030 Forrest Avenue
 
Dover
 
Delaware
19904
 
8.06
 
8YAA45-6
 
On the Border - Mesa
 
1710 South Power Road
 
Mesa
 
Arizona
85206
 
8.07
 
8YAA45-7
 
On the Border - Peoria
 
7873 West Bell Road
 
Peoria
 
Arizona
85382
 
8.08
 
8YAA45-8
 
Chili’s
 
53 International Drive South
 
Flanders
 
New Jersey
07836
 
8.09
 
8YAA45-9
 
On the Border - Kansas City
 
8340 NW Roanridge Road
 
Kansas City
 
Missouri
64151
 
8.10
 
8YAA45-10
 
Ulta
 
1151 Vann Drive
 
Jackson
 
Tennessee
38305
 
8.11
 
8YAA45-11
 
Tractor Supply - Nixa
 
525 West Northview Road
 
Nixa
 
Missouri
65714
 
8.12
 
8YAA45-12
 
Tractor Supply - Hamilton
 
4525 Hamilton Middletown Road
 
Liberty Township
 
Ohio
45011
 
8.13
 
8YAA45-13
 
Macaroni Grill
 
51 International Drive South
 
Flanders
 
New Jersey
07836
 
8.14
 
8YAA45-14
 
O’Reilly Auto Parts - San Antonio
 
9811 Potranco Road
 
San Antonio
 
Texas
78251
 
8.15
 
8YAA45-15
 
O’Reilly Auto Parts - Christiansburg
 
1275 Roanoke Street
 
Christiansburg
 
Virginia
24073
 
8.16
 
8YAA45-16
 
O’Reilly Auto Parts - Houston
 
12421 Tidwell Road
 
Houston
 
Texas
77044
 
8.17
 
8YAA45-17
 
O’Reilly Auto Parts - Highlands
 
506 North Main Street
 
Highlands
 
Texas
77562
 
9
 
8YD966
 
Ashland Town Center
 
500 Winchester Avenue
 
Ashland
 
Kentucky
41101
41,931,395
10
 
6P1E45
 
AppleTree Business Park
 
2875 Union Road
 
Cheektowaga
 
New York
14227
37,890,537
11
 
8Y5QD9
 
Lake Buena Vista Factory Stores Phase I
 
15553 South Apopka Vineland Road
 
Orlando
 
Florida
32821
27,940,467
12
 
8Y79N2
 
Lake Buena Vista Factory Stores Phase II
 
15601 South Apopka Vineland Road
 
Orlando
 
Florida
32821
7,499,862
13
 
6PIEQ6
 
Champlain Centre
 
60 Smithfield Boulevard
 
Plattsburgh
 
New York
12901
34,812,036
16
 
6P1ER4
 
Courtyard and Residence Inn - Franklin
 
31,220,954
16.01
 
6P1ER4-1
 
Courtyard by Marriott
 
2001 Meridian Boulevard
 
Franklin
 
Tennessee
37067
 
16.02
 
6P1ER4-2
 
Residence Inn
 
2009 Meridian Boulevard
 
Franklin
 
Tennessee
37067
 
17
 
6P5C04
 
Rivercrest Realty Portfolio 2
     
26,843,957
17.01
 
6P5C04-1
 
Northpointe Commons
 
10060 Two Notch Road
 
Columbia
 
South Carolina
29223
 
17.02
 
6P5C04-2
 
Highlands Square
 
88-210 Highlands Square Drive
 
Hendersonville
 
North Carolina
28792
 
17.03
 
6P5C04-3
 
Ridgeview Plaza
 
4001 College Avenue
 
Bluefield
 
Virginia
24605
 
17.04
 
6P5C04-4
 
East River Plaza
 
201 Greasy Ridge Road
 
Princeton
 
West Virginia
24739
 
22
 
8YBHE4
 
Oaks Apartments
 
160 Peaceful Lane
 
Sanford
 
North Carolina
27330
19,151,133
23
 
8YCAS8
 
White Marlin Mall
 
12641 Ocean Gateway
 
Ocean City
 
Maryland
21842
18,921,909
25
 
8YDGE1
 
Arbor Park Shopping Center
 
17700 and 17750 North US Highway 281
 
San Antonio
 
Texas
78232
16,776,896
27
 
8YDDV6
 
Hilton Suites Lexington Green
 
245 Lexington Green Circle
 
Lexington
 
Kentucky
40503
15,680,431
29
 
8YAZ97
 
Houston Design Center
 
7026 Old Katy Road
 
Houston
 
Texas
77024
14,911,998
33
 
6P1M95
 
Holiday Inn Express Anchorage
 
4411 Spenard Road
 
Anchorage
 
Alaska
99517
13,645,977
35
 
8YA9R6
 
Courtyard and Residence Inn - Southaven
         
13,466,094
35.01
 
6P1ER4-2
 
Residence Inn
 
7165 Sleepy Hollow Drive
 
Southaven
 
Mississippi
38671
 
35.02
 
6P1ER4-1
 
Courtyard by Marriott
 
7225 Sleepy Hollow Drive
 
Southaven
 
Mississippi
38671
 
37
 
8YCBV0
 
Southpark Office Building
 
5015 South Interstate Highway 35
 
Austin
 
Texas
73301
13,000,000
38
 
8YDDB0
 
Albuquerque Hilton Garden Inn
 
6510 Americas Parkway
 
Albuquerque
 
New Mexico
87110
12,516,586
40
 
6P14E4
 
Branhaven Plaza
 
1025-91 West Main Street
 
Branford
 
Connecticut
06405
11,948,206
41
 
8Y97X8
 
Plaza at Cottonwood
 
10260 Coors Bypass Northwest
 
Albuquerque
 
New Mexico
87114
11,945,124
42
 
8YAWB5
 
ARCT Wal-Mart & Sam’s Portfolio
     
11,500,000
42.01
 
8YAWB5-1
 
Wal-Mart Supercenter
 
3700 East Main Street
 
Blytheville
 
Arkansas
72315
 
42.02
 
8YAWB5-2
 
Sam’s Club
 
596 & 598 Bobby Jones Expressway
 
Augusta
 
Georgia
30907
 
44
 
8YDEF0
 
Embassy Suites - Tempe
 
4400 South Rural Road
 
Tempe
 
Arizona
85282
10,949,870
46
 
8Y7XG0
 
Alhambra Renaissance Center
 
1-21 East Main Street
 
Alhambra
 
California
91801
10,444,644
54
 
6P14X2
 
Hampton Inn - Colorado Springs South
 
2910 Geyser Drive
 
Colorado Springs
 
Colorado
80906
8,428,777
                           
1
Parkdale Mall & Crossing Mortgaged Property is comprised of two adjacent
properties and is presented as one Mortgaged Property.  One appraisal with an
Appraisal Date of January 12, 2011 was performed.  Two separate environmental
phase I reports were done and are both dated February 10, 2011.  Two separate
engineering reports were done and are both dated February 1, 2011.

 
 
 

--------------------------------------------------------------------------------

 
 
GSMS 2011-GC5 Goldman Sachs Mortgage Loan Schedule
           
Original
Remaining
 
Remaining
     
Control
 
Loan
     
Mortgage
Term To
 
Amortization Term
Subservicing
Servicing
Mortgage
Number
  Footnotes  
   Number   
 
Property Name
 
Loan Rate (%)
Maturity / ARD (Mos.)
Maturity Date
(Mos.)
Fee Rate (%)
Fee Rate (%)
Loan Seller
1
 
8YBBV2
 
Park Place Mall
 
5.18000%
115
5/6/2021
355
0.00000%
0.07000%
GSMC
3
 
6P0VX4
 
Copper Beech Portfolio
5.45000%
56
6/6/2016
356
0.00000%
0.07000%
GSMC
3.01
 
6P0VX4-1
 
CBTC 28 Harrisonburg
               
3.02
 
6P0VX4-2
 
CBTC 26 Morgantown
               
3.03
 
6P0VX4-3
 
CBTC 29 San Marcos
               
3.04
 
6P0VX4-4
 
CBTC 3 IUP
               
4
 
6P5CK2
 
Hyatt Regency Boston
 
5.00850%
57
7/6/2016
357
0.00000%
0.07000%
GSMC
5
1
8Y68I6
 
Parkdale Mall & Crossing
 
5.85000%
113
3/6/2021
293
0.00000%
0.07000%
GSMC
7
 
6P2204
 
Museum Square
 
4.93000%
116
6/6/2021
0
0.00000%
0.07000%
GSMC
8
 
8YAA45
 
Cole Portfolio
5.92300%
115
5/6/2041
0
0.00000%
0.07000%
GSMC
8.01
 
8YAA45-1
 
Volusia Square
               
8.02
 
8YAA45-2
 
Shoppes at Port Arthur
               
8.03
 
8YAA45-3
 
CVS - Jacksonville
               
8.04
 
8YAA45-4
 
CVS - Lawrence
               
8.05
 
8YAA45-5
 
CVS (Ground) - Dover
               
8.06
 
8YAA45-6
 
On the Border - Mesa
               
8.07
 
8YAA45-7
 
On the Border - Peoria
               
8.08
 
8YAA45-8
 
Chili’s
               
8.09
 
8YAA45-9
 
On the Border - Kansas City
               
8.10
 
8YAA45-10
 
Ulta
               
8.11
 
8YAA45-11
 
Tractor Supply - Nixa
               
8.12
 
8YAA45-12
 
Tractor Supply - Hamilton
               
8.13
 
8YAA45-13
 
Macaroni Grill
               
8.14
 
8YAA45-14
 
O’Reilly Auto Parts - San Antonio
               
8.15
 
8YAA45-15
 
O’Reilly Auto Parts - Christiansburg
               
8.16
 
8YAA45-16
 
O’Reilly Auto Parts - Houston
               
8.17
 
8YAA45-17
 
O’Reilly Auto Parts - Highlands
               
9
 
8YD966
 
Ashland Town Center
 
4.90000%
117
7/6/2021
357
0.00000%
0.07000%
GSMC
10
 
6P1E45
 
AppleTree Business Park
 
5.66600%
117
7/6/2022
357
0.00000%
0.07000%
GSMC
11
 
8Y5QD9
 
Lake Buena Vista Factory Stores Phase I
 
6.18150%
114
4/6/2021
354
0.02000%
0.07000%
GSMC
12
 
8Y79N2
 
Lake Buena Vista Factory Stores Phase II
 
6.18150%
114
4/6/2021
354
0.02000%
0.07000%
GSMC
13
 
6PIEQ6
 
Champlain Centre
 
5.22750%
115
5/6/2021
355
0.00000%
0.07000%
GSMC
16
 
6P1ER4
 
Courtyard and Residence Inn - Franklin
6.25000%
118
8/6/2021
358
0.00000%
0.07000%
GSMC
16.01
 
6P1ER4-1
 
Courtyard by Marriott
               
16.02
 
6P1ER4-2
 
Residence Inn
               
17
 
6P5C04
 
Rivercrest Realty Portfolio 2
5.83250%
118
8/6/2021
358
0.00000%
0.07000%
GSMC
17.01
 
6P5C04-1
 
Northpointe Commons
               
17.02
 
6P5C04-2
 
Highlands Square
               
17.03
 
6P5C04-3
 
Ridgeview Plaza
               
17.04
 
6P5C04-4
 
East River Plaza
               
22
 
8YBHE4
 
Oaks Apartments
 
5.50000%
116
6/6/2021
356
0.00000%
0.07000%
GSMC
23
 
8YCAS8
 
White Marlin Mall
 
5.49000%
116
6/6/2021
356
0.04000%
0.05000%
GSMC
25
 
8YDGE1
 
Arbor Park Shopping Center
 
4.65000%
57
7/6/2016
357
0.00000%
0.07000%
GSMC
27
 
8YDDV6
 
Hilton Suites Lexington Green
 
5.15000%
56
6/6/2016
356
0.00000%
0.07000%
GSMC
29
 
8YAZ97
 
Houston Design Center
 
5.60000%
116
6/6/2021
296
0.05000%
0.05000%
GSMC
33
 
6P1M95
 
Holiday Inn Express Anchorage
 
6.10000%
117
7/6/2021
297
0.00000%
0.07000%
GSMC
35
 
8YA9R6
 
Courtyard and Residence Inn - Southaven
6.25000%
117
7/6/2021
357
0.00000%
0.07000%
GSMC
35.01
 
6P1ER4-2
 
Residence Inn
               
35.02
 
6P1ER4-1
 
Courtyard by Marriott
               
37
 
8YCBV0
 
Southpark Office Building
 
5.35300%
55
5/6/2016
0
0.00000%
0.07000%
GSMC
38
 
8YDDB0
 
Albuquerque Hilton Garden Inn
 
4.86850%
56
6/6/2016
296
0.00000%
0.07000%
GSMC
40
 
6P14E4
 
Branhaven Plaza
 
5.26000%
116
6/6/2021
356
0.00000%
0.07000%
GSMC
41
 
8Y97X8
 
Plaza at Cottonwood
 
5.95150%
115
5/6/2021
355
0.00000%
0.07000%
GSMC
42
 
8YAWB5
 
ARCT Wal-Mart & Sam’s Portfolio
4.18750%
55
5/6/2016
0
0.00000%
0.07000%
GSMC
42.01
 
8YAWB5-1
 
Wal-Mart Supercenter
               
42.02
 
8YAWB5-2
 
Sam’s Club
               
44
 
8YDEF0
 
Embassy Suites - Tempe
 
5.00000%
56
6/6/2016
356
0.00000%
0.07000%
GSMC
46
 
8Y7XG0
 
Alhambra Renaissance Center
 
6.22450%
114
4/6/2021
354
0.00000%
0.07000%
GSMC
54
 
6P14X2
 
Hampton Inn - Colorado Springs South
 
6.25000%
117
7/6/2021
357
0.00000%
0.07000%
GSMC
                           
1
Parkdale Mall & Crossing Mortgaged Property is comprised of two adjacent
properties and is presented as one Mortgaged Property.  One appraisal with an
Appraisal Date of January 12, 2011 was performed.  Two separate environmental
phase I reports were done and are both dated February 10, 2011.  Two separate
engineering reports were done and are both dated February 1, 2011.

 
 
 

--------------------------------------------------------------------------------

 
 
GSMS 2011-GC5 Goldman Sachs Mortgage Loan Schedule
                 
Crossed With
     
Control
 
Loan
   
Other Loans
Anticipated
 
Companion Loan
Number
  Footnotes  
   Number   
 
Property Name
(Crossed Group)
Repayment Date
Revised Rate
Flag
1
 
8YBBV2
 
Park Place Mall
NAP
     
3
 
6P0VX4
 
Copper Beech Portfolio
NAP
   
Yes
3.01
 
6P0VX4-1
 
CBTC 28 Harrisonburg
       
3.02
 
6P0VX4-2
 
CBTC 26 Morgantown
       
3.03
 
6P0VX4-3
 
CBTC 29 San Marcos
       
3.04
 
6P0VX4-4
 
CBTC 3 IUP
       
4
 
6P5CK2
 
Hyatt Regency Boston
NAP
     
5
1
8Y68I6
 
Parkdale Mall & Crossing
NAP
     
7
 
6P2204
 
Museum Square
NAP
     
8
 
8YAA45
 
Cole Portfolio
NAP
5/6/2021
greater of (i) the initial interest rate plus 300 basis points and (ii) the swap
rate as of the anticipated repayment date plus 300 basis points
 
8.01
 
8YAA45-1
 
Volusia Square
       
8.02
 
8YAA45-2
 
Shoppes at Port Arthur
       
8.03
 
8YAA45-3
 
CVS - Jacksonville
       
8.04
 
8YAA45-4
 
CVS - Lawrence
       
8.05
 
8YAA45-5
 
CVS (Ground) - Dover
       
8.06
 
8YAA45-6
 
On the Border - Mesa
       
8.07
 
8YAA45-7
 
On the Border - Peoria
       
8.08
 
8YAA45-8
 
Chili’s
       
8.09
 
8YAA45-9
 
On the Border - Kansas City
       
8.10
 
8YAA45-10
 
Ulta
       
8.11
 
8YAA45-11
 
Tractor Supply - Nixa
       
8.12
 
8YAA45-12
 
Tractor Supply - Hamilton
       
8.13
 
8YAA45-13
 
Macaroni Grill
       
8.14
 
8YAA45-14
 
O’Reilly Auto Parts - San Antonio
       
8.15
 
8YAA45-15
 
O’Reilly Auto Parts - Christiansburg
       
8.16
 
8YAA45-16
 
O’Reilly Auto Parts - Houston
       
8.17
 
8YAA45-17
 
O’Reilly Auto Parts - Highlands
       
9
 
8YD966
 
Ashland Town Center
NAP
     
10
 
6P1E45
 
AppleTree Business Park
NAP
7/6/2021
greater of (i) the initial interest rate plus 200 basis points and (ii) the swap
rate as of the initial scheduled maturity date plus 410 basis points
 
11
 
8Y5QD9
 
Lake Buena Vista Factory Stores Phase I
Group A
     
12
 
8Y79N2
 
Lake Buena Vista Factory Stores Phase II
Group A
     
13
 
6PIEQ6
 
Champlain Centre
NAP
     
16
 
6P1ER4
 
Courtyard and Residence Inn - Franklin
NAP
     
16.01
 
6P1ER4-1
 
Courtyard by Marriott
       
16.02
 
6P1ER4-2
 
Residence Inn
       
17
 
6P5C04
 
Rivercrest Realty Portfolio 2
NAP
     
17.01
 
6P5C04-1
 
Northpointe Commons
       
17.02
 
6P5C04-2
 
Highlands Square
       
17.03
 
6P5C04-3
 
Ridgeview Plaza
       
17.04
 
6P5C04-4
 
East River Plaza
       
22
 
8YBHE4
 
Oaks Apartments
NAP
     
23
 
8YCAS8
 
White Marlin Mall
NAP
     
25
 
8YDGE1
 
Arbor Park Shopping Center
NAP
     
27
 
8YDDV6
 
Hilton Suites Lexington Green
NAP
     
29
 
8YAZ97
 
Houston Design Center
NAP
     
33
 
6P1M95
 
Holiday Inn Express Anchorage
NAP
     
35
 
8YA9R6
 
Courtyard and Residence Inn - Southaven
NAP
     
35.01
 
6P1ER4-2
 
Residence Inn
       
35.02
 
6P1ER4-1
 
Courtyard by Marriott
       
37
 
8YCBV0
 
Southpark Office Building
NAP
     
38
 
8YDDB0
 
Albuquerque Hilton Garden Inn
NAP
     
40
 
6P14E4
 
Branhaven Plaza
NAP
     
41
 
8Y97X8
 
Plaza at Cottonwood
NAP
     
42
 
8YAWB5
 
ARCT Wal-Mart & Sam’s Portfolio
NAP
     
42.01
 
8YAWB5-1
 
Wal-Mart Supercenter
       
42.02
 
8YAWB5-2
 
Sam’s Club
       
44
 
8YDEF0
 
Embassy Suites - Tempe
NAP
     
46
 
8Y7XG0
 
Alhambra Renaissance Center
NAP
     
54
 
6P14X2
 
Hampton Inn - Colorado Springs South
NAP
                         
1
Parkdale Mall & Crossing Mortgaged Property is comprised of two adjacent
properties and is presented as one Mortgaged Property.  One appraisal with an
Appraisal Date of January 12, 2011 was performed.  Two separate environmental
phase I reports were done and are both dated February 10, 2011.  Two separate
engineering reports were done and are both dated February 1, 2011.

 
 
 

--------------------------------------------------------------------------------

 
 
GSMS 2011-GC5 Goldman Sachs Mortgage Loan Schedule
   
Companion Loan
 
Companion Loan
               
Remaining
Companion Loan
Remaining
Companion Loan
Control
 
Loan
   
Companion Loan
Companion Loan
Term To
Maturity
Amortization Term
Servicing
Number
  Footnotes  
   Number   
 
Property Name
Cut-off Balance
Interest Rate
Maturity (Mos.)
Date
(Mos.)
Fees
1
 
8YBBV2
 
Park Place Mall
           
3
 
6P0VX4
 
Copper Beech Portfolio
9,958,546
5.45000%
56
6/6/2016
356
0.01000%
3.01
 
6P0VX4-1
 
CBTC 28 Harrisonburg
           
3.02
 
6P0VX4-2
 
CBTC 26 Morgantown
           
3.03
 
6P0VX4-3
 
CBTC 29 San Marcos
           
3.04
 
6P0VX4-4
 
CBTC 3 IUP
           
4
 
6P5CK2
 
Hyatt Regency Boston
           
5
1
8Y68I6
 
Parkdale Mall & Crossing
           
7
 
6P2204
 
Museum Square
           
8
 
8YAA45
 
Cole Portfolio
           
8.01
 
8YAA45-1
 
Volusia Square
           
8.02
 
8YAA45-2
 
Shoppes at Port Arthur
           
8.03
 
8YAA45-3
 
CVS - Jacksonville
           
8.04
 
8YAA45-4
 
CVS - Lawrence
           
8.05
 
8YAA45-5
 
CVS (Ground) - Dover
           
8.06
 
8YAA45-6
 
On the Border - Mesa
           
8.07
 
8YAA45-7
 
On the Border - Peoria
           
8.08
 
8YAA45-8
 
Chili’s
           
8.09
 
8YAA45-9
 
On the Border - Kansas City
           
8.10
 
8YAA45-10
 
Ulta
           
8.11
 
8YAA45-11
 
Tractor Supply - Nixa
           
8.12
 
8YAA45-12
 
Tractor Supply - Hamilton
           
8.13
 
8YAA45-13
 
Macaroni Grill
           
8.14
 
8YAA45-14
 
O’Reilly Auto Parts - San Antonio
           
8.15
 
8YAA45-15
 
O’Reilly Auto Parts - Christiansburg
           
8.16
 
8YAA45-16
 
O’Reilly Auto Parts - Houston
           
8.17
 
8YAA45-17
 
O’Reilly Auto Parts - Highlands
           
9
 
8YD966
 
Ashland Town Center
           
10
 
6P1E45
 
AppleTree Business Park
           
11
 
8Y5QD9
 
Lake Buena Vista Factory Stores Phase I
           
12
 
8Y79N2
 
Lake Buena Vista Factory Stores Phase II
           
13
 
6PIEQ6
 
Champlain Centre
           
16
 
6P1ER4
 
Courtyard and Residence Inn - Franklin
           
16.01
 
6P1ER4-1
 
Courtyard by Marriott
           
16.02
 
6P1ER4-2
 
Residence Inn
           
17
 
6P5C04
 
Rivercrest Realty Portfolio 2
           
17.01
 
6P5C04-1
 
Northpointe Commons
           
17.02
 
6P5C04-2
 
Highlands Square
           
17.03
 
6P5C04-3
 
Ridgeview Plaza
           
17.04
 
6P5C04-4
 
East River Plaza
           
22
 
8YBHE4
 
Oaks Apartments
           
23
 
8YCAS8
 
White Marlin Mall
           
25
 
8YDGE1
 
Arbor Park Shopping Center
           
27
 
8YDDV6
 
Hilton Suites Lexington Green
           
29
 
8YAZ97
 
Houston Design Center
           
33
 
6P1M95
 
Holiday Inn Express Anchorage
           
35
 
8YA9R6
 
Courtyard and Residence Inn - Southaven
           
35.01
 
6P1ER4-2
 
Residence Inn
           
35.02
 
6P1ER4-1
 
Courtyard by Marriott
           
37
 
8YCBV0
 
Southpark Office Building
           
38
 
8YDDB0
 
Albuquerque Hilton Garden Inn
           
40
 
6P14E4
 
Branhaven Plaza
           
41
 
8Y97X8
 
Plaza at Cottonwood
           
42
 
8YAWB5
 
ARCT Wal-Mart & Sam’s Portfolio
           
42.01
 
8YAWB5-1
 
Wal-Mart Supercenter
           
42.02
 
8YAWB5-2
 
Sam’s Club
           
44
 
8YDEF0
 
Embassy Suites - Tempe
           
46
 
8Y7XG0
 
Alhambra Renaissance Center
           
54
 
6P14X2
 
Hampton Inn - Colorado Springs South
                                   
1
Parkdale Mall & Crossing Mortgaged Property is comprised of two adjacent
properties and is presented as one Mortgaged Property.  One appraisal with an
Appraisal Date of January 12, 2011 was performed.  Two separate environmental
phase I reports were done and are both dated February 10, 2011.  Two separate
engineering reports were done and are both dated February 1, 2011.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
(1)
Mortgage Loan Schedule.  The information pertaining to each Mortgage Loan set
forth in the Mortgage Loan Schedule is true and accurate in all material
respects as of the Cut-off Date and contains all information required by the
Pooling and Servicing Agreement to be contained therein.

 
(2)
Legal Compliance – Origination.  The origination practices of the Seller (or the
related originator if the Seller was not the originator) have been, in all
material respects, legal and as of the date of its origination, such Mortgage
Loan (or the related Whole Loan, as applicable) and the origination thereof
complied in all material respects with, or was exempt from, all requirements of
federal, state or local law relating to the origination of such Mortgage Loan;
provided that such representation and warranty does not address or otherwise
cover any matters with respect to federal, state or local law otherwise covered
in this Exhibit B.

 
(3)
Good Title; Conveyance.  Immediately prior to the sale, transfer and assignment
to the Purchaser, the Seller had good title to, and was the sole owner of, each
Mortgage Loan, and the Seller is transferring such Mortgage Loan free and clear
of any and all liens, pledges, charges or security interests of any nature
encumbering such Mortgage Loan, other than the rights of the holder of a related
Companion Interest pursuant to an Intercreditor Agreement or the Pooling and
Servicing Agreement.  Upon consummation of the transactions contemplated by this
Agreement, the Seller will have validly and effectively conveyed to the
Purchaser all legal and beneficial interest in and to such Mortgage Loan free
and clear of any pledge, lien or security interest, other than the rights of a
holder of a Companion Interest pursuant to an Intercreditor Agreement or the
Pooling and Servicing Agreement.

 
(4)
Future Advances.  The proceeds of such Mortgage Loan have been fully disbursed
(except in those cases where the full amount of the Mortgage Loan has been
disbursed but a portion thereof is being held in escrow or reserve accounts
pending the satisfaction of certain conditions relating to leasing, repairs or
other matters with respect to the Mortgaged Property), and there is no
requirement for future advances thereunder by the mortgagee.

 
(5)
Legal, Valid and Binding Obligation.  Each related Mortgage Note, Mortgage,
Assignment of Leases (if contained in a document separate from the Mortgage) and
other agreement that evidences or secures such Mortgage Loan (or the related
Whole Loan, as applicable) and was executed in connection with such Mortgage
Loan  by or on behalf of the related Mortgagor is the legal, valid and binding
obligation of the related Mortgagor (subject to any non-recourse provisions
therein and any state anti-deficiency or market value limit deficiency
legislation), enforceable in accordance with its terms, except

 
 
 

--------------------------------------------------------------------------------

 
 
 
(i) that certain provisions contained in such Mortgage Loan documents are or may
be unenforceable in whole or in part under applicable state or federal laws, but
neither the application of any such laws to any such provision nor the inclusion
of any such provisions renders any of the Mortgage Loan documents invalid as a
whole and such Mortgage Loan documents taken as a whole are enforceable to the
extent necessary and customary for the practical realization of the rights and
benefits afforded thereby and (ii) as such enforcement may be limited by
bankruptcy, insolvency, receivership, reorganization, moratorium, redemption,
liquidation or other laws affecting the enforcement of creditors’ rights
generally, or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).  The Assignment
of Leases (as set forth in the Mortgage or in a document separate from the
related Mortgage and related to and delivered in connection with each Mortgage
Loan) establishes and creates a valid and enforceable first priority assignment
of, or a valid first priority security interest in, the related Mortgagor’s
right to receive payments due under all leases, subleases, licenses or other
agreements pursuant to which any Person is entitled to occupy, use or possess
all or any portion of the Mortgaged Property, subject to any license granted to
the related Mortgagor to exercise certain rights and to perform certain
obligations of the lessor under such leases, and subject to the limitations set
forth above, the Title Exceptions and the exceptions to paragraph (8) set forth
on Exhibit C.  The related Mortgage Note, Mortgage and Assignment of Leases (if
contained in a document separate from the Mortgage) contain no provision
limiting the right or ability of the Seller to assign, transfer and convey the
related Mortgage Loan to any other Person.

 
(6)
No Offset or Defense.  Subject to the limitations set forth in paragraph (5), as
of the date of its origination there was, and as of the Closing Date there is,
no valid right of offset and no valid defense, counterclaim, abatement or right
to rescission with respect to any of the related Mortgage Notes, Mortgage(s) or
other agreements executed in connection therewith, except in each case, with
respect to the enforceability of any provisions requiring the payment of default
interest, excess interest in the case of the ARD Loans, late fees, additional
interest, prepayment premiums or yield maintenance charges.

 
(7)
Assignment of Mortgage and Assignment of Assignment of Leases.  Subject to the
limitations and exceptions set forth in paragraph (5), each assignment of
Mortgage and assignment of Assignment of Leases from the Seller constitutes the
legal, valid and binding assignment from the Seller.  Each related Mortgage and
Assignment of Leases is freely assignable upon notice to but without the consent
of the related Mortgagor.

 
(8)
Mortgage Lien.  The Mortgagor has good indefeasible fee simple title (or with
respect to Mortgage Loans described in paragraph (48), leasehold title) to the
related Mortgaged Property and each related Mortgage is a valid and enforceable
first lien on the related Mortgaged Property (and/or Ground Lease, if
applicable), subject to the limitations and exceptions set forth in paragraph
(5) and the following title exceptions (each such title exception, a “Title
Exception”, and collectively, the “Title Exceptions”):  (a) the lien of current
real property taxes, ground rents, water charges, sewer rents and assessments
not yet due and payable, (b) covenants, conditions and restrictions, rights of
way, easements

 
 
B-2

--------------------------------------------------------------------------------

 
 
 
and other matters of public record, (c) the exceptions (general and specific)
and exclusions set forth in the applicable Title Policy (described in paragraph
(11) below) or appearing of record, (d) other matters to which like properties
are commonly subject, (e) the right of tenants (whether under ground leases,
space leases or operating leases) pertaining to the related Mortgaged Property
and condominium declarations, (f) if such Mortgage Loan is cross-collateralized
and cross-defaulted with any other Mortgage Loan, the lien of the Mortgage for
such other Mortgage Loan and (g) if such Mortgage Loan is part of a Whole Loan,
the rights of the holder of the related Companion Interest pursuant to an
Intercreditor Agreement or the Pooling and Servicing Agreement, none of which
exceptions described in clauses (a) – (g) above, individually or in the
aggregate, materially and adversely interferes with (1) the current use of the
Mortgaged Property, (2) the security intended to be provided by such Mortgage,
(3) the Mortgagor’s ability to pay its obligations under the Mortgage Loan when
they become due or (4) the value of the Mortgaged Property.  The Mortgaged
Property is free and clear of any mechanics’ or other similar liens or claims
which are prior to or equal with the lien of the related Mortgage, except those
which are insured against by a lender’s title insurance policy.  To the Seller’s
actual knowledge no rights are outstanding that under applicable law could give
rise to any such lien that would be prior or equal to the lien of the related
Mortgage, unless such lien is bonded over, escrowed for or covered by insurance.

 
(9)
Taxes and Assessments.  All real estate taxes and governmental assessments, or
installments thereof, which could be a lien on the related Mortgaged Property
and that prior to the Closing Date have become delinquent in respect of each
related Mortgaged Property have been paid, or an escrow of funds in an amount
sufficient to cover such payments has been established.  For purposes of this
representation and warranty, real estate taxes and governmental assessments and
installments thereof shall not be considered delinquent until the earlier of
(a) the date on which interest and/or penalties would first be payable thereon
and (b) the date on which enforcement action is entitled to be taken by the
related taxing authority.

 
(10)
Condition of Mortgaged Property; No Condemnation.  To the Seller’s actual
knowledge, based solely upon due diligence customarily performed in connection
with the origination of comparable mortgage loans, as of the Closing Date,
(a) each related Mortgaged Property was free and clear of any material damage
(other than deferred maintenance for which escrows were established at
origination) that would affect materially and adversely the value of such
Mortgaged Property as security for the Mortgage Loan and (b) there was no
proceeding pending for the total or partial condemnation of such Mortgaged
Property.

 
(11)
Title Insurance.  The lien of each related Mortgage as a first priority lien in
the original principal amount of such Mortgage Loan (or related Whole Loan, as
applicable, or, in the case of a Mortgage Loan secured by multiple Mortgaged
Properties an allocable portion thereof) is insured by an ALTA lender’s title
insurance policy (or a binding commitment therefor), or its equivalent as
adopted in the applicable jurisdiction (the “Title Policy”), insuring the
originator of the Mortgage Loan or Whole Loan, its successors and assigns,
subject only to the Title Exceptions; such originator or its successors or
assigns is the

 
 
B-3

--------------------------------------------------------------------------------

 
 
 
named insured of such policy; such policy is assignable without consent of the
insurer and will inure to the benefit of the Trustee as mortgagee of record;
such policy, if issued, is in full force and effect and all premiums thereon
have been paid; no claims have been made under such policy and the Seller has
not done anything, by act or omission, and to the Seller’s actual knowledge
there is no matter, which would impair or diminish the coverage of such
policy.  The insurer issuing such policy is either (x) a nationally-recognized
title insurance company or (y) qualified to do business in the jurisdiction in
which the related Mortgaged Property is located to the extent required.  The
Title Policy contains no material exclusion for, or alternatively it insures
(unless such coverage is unavailable in the relevant jurisdiction) (a) access to
a public road or (b) against any loss due to encroachment of any material
portion of the improvements thereon.

 
(12)
Insurance.  As of the origination date of each Mortgage Loan (or related Whole
Loan, as applicable), and to the Seller’s actual knowledge, as of the Closing
Date, all insurance coverage required under the related Mortgage Loan documents
was in full force and effect.  Each Mortgage Loan requires insurance in such
amounts and covering such risks as were customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property in the jurisdiction in
which such Mortgaged Property is located, including requirements for (a) a fire
and extended perils insurance policy, in an amount (subject to a customary
deductible) at least equal to the lesser of (i) the replacement cost of
improvements located on such Mortgaged Property, or (ii) the outstanding
principal balance of the Mortgage Loan (or in the case of a Whole Loan, the
outstanding principal balance of the Whole Loan), and in any event, the amount
necessary to prevent operation of any co-insurance provisions (except with
respect to a Mortgage Loan secured by mobile home parks or manufactured housing
communities, in which case such coverage is required only with respect to
buildings owned by the related Mortgagor that are permanently located on the
related Mortgaged Property), (b) except if such Mortgaged Property is operated
as a mobile home park, business interruption or rental loss insurance, in an
amount at least equal to 12 months of operations of the related Mortgaged
Property, (c) commercial general liability insurance against claims for personal
and bodily injury, death or property damage occurring on, in or about the
related Mortgaged Property, in an amount customarily required by prudent
institutional lenders and (d) if such Mortgage Loan is secured by a Mortgaged
Property (other than a manufactured housing property) located in “seismic zones”
3 or 4, a seismic assessment by an independent third party provider was
conducted and if the seismic assessment (based on a 450-year lookback with a 10%
probability of exceedance in a 50-year period) revealed a probable maximum loss
equal to 20% or higher, earthquake insurance.  If the Mortgaged Property is
located within 25 miles of the coast of the Gulf of Mexico or the Atlantic coast
of Florida, Georgia, South Carolina or North Carolina, such Mortgaged Property
is insured by windstorm insurance in an amount at least equal to the lesser of
(i) the outstanding principal balance of such Mortgage Loan and (ii) 100% of the
full insurable value, or 100% of the replacement cost, of the improvements
located on the related Mortgaged Property.  To the Seller’s actual knowledge, as
of the Cut-off Date, all premiums due and payable through the Closing Date have
been paid and no notice of termination or

 
 
B-4

--------------------------------------------------------------------------------

 
 
 
cancellation with respect to any such insurance policy has been received by the
Seller.  Except for certain amounts not greater than amounts which would be
considered prudent by an institutional commercial mortgage lender with respect
to a similar Mortgage Loan and which are set forth in the related Mortgage, the
related Mortgage Loan documents require that any insurance proceeds in respect
of a casualty loss, will be applied either (i) to the repair or restoration of
all or part of the related Mortgaged Property or (ii) the reduction of the
outstanding principal balance of the Mortgage Loan, subject in either case to
requirements with respect to leases at the related Mortgaged Property and to
other exceptions customarily provided for by prudent institutional lenders for
similar loans.  The hazard insurance policies each contain a standard mortgagee
clause naming the Seller and its successors and assigns as loss payee or
additional insured, as applicable, and each insurance policy provides that they
are not terminable without 30 days prior written notice to the mortgagee (or,
with respect to non-payment, 10 days prior written notice to the mortgagee) or
such lesser period as prescribed by applicable law.  The loan documents for each
Mortgage Loan (a) require that the Mortgagor maintain insurance as described
above or permit the mortgagee to require that the Mortgagor maintain insurance
as described above, and (b) permit the mortgagee to purchase such insurance at
the Mortgagor’s expense if the Mortgagor fails to do so.  The insurer with
respect to each policy is qualified to write insurance in the relevant
jurisdiction to the extent required.

 
(13)
No Material Default.  Other than payments due but not yet 30 days or more
delinquent, there is no monetary event of default existing under the related
Mortgage or the related Mortgage Note and, to the Seller’s actual knowledge, (i)
there is no material default, breach, violation or event of acceleration
existing under the related Mortgage or the related Mortgage Note, and (ii) there
is no event (other than payments due but not yet delinquent) which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of acceleration,
provided, however, that this representation and warranty does not address or
otherwise cover any default, breach, violation or event of acceleration that
specifically pertains to any matter otherwise covered in this Exhibit B
(including any schedule or exhibit hereto).  The Seller has not waived any
material default, breach, violation or event of acceleration under such Mortgage
or Mortgage Note, unless a written waiver to that effect is contained in the
related Mortgage File being delivered pursuant to the Pooling and Servicing
Agreement and there have been no such waivers since August 2, 2011, and pursuant
to the terms of the related Mortgage or the related Mortgage Note and other
documents in the related Mortgage File, no Person or party other than the holder
of such Mortgage Note may declare any event of default or accelerate the related
indebtedness under either of such Mortgage or Mortgage Note.

 
(14)
Payment Record.  As of the Closing Date, each Mortgage Loan is not, and in the
prior 12 months (or since the date of origination if such Mortgage Loan (or
related Whole Loan, as applicable) has been originated within the past 12
months), has not been, 30 days or more past due in respect of any Scheduled
Payment.

 
 
B-5

--------------------------------------------------------------------------------

 
 
(15)
Servicing.  The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 
(16)
Qualified Mortgage.  Each Mortgage Loan constitutes a “qualified mortgage”
within the meaning of Section 860G(a)(3) of the Code (but determined without
regard to Treasury Regulations Sections 1.860G-2(f)(2) or 1.860G-2(a)(3) that
treats a defective obligation as a qualified mortgage, or any substantially
similar successor provision), and, accordingly, each Mortgage Loan is directly
secured by a Mortgage on a commercial property or a multifamily residential
property, and either (1) substantially all of the proceeds of such Mortgage Loan
were used to acquire, improve or protect the portion of such commercial or
multifamily residential property that consists of an interest in real property
(within the meaning of Treasury Regulations Sections 1.856-3(c) and 1.856-3(d))
and such interest in real property was the only security for such Mortgage Loan
as of the Testing Date (as defined below), or (2) the fair market value of the
interest in real property that secures such Mortgage Loan was at least equal to
(a) 80% of the principal balance of the Mortgage Loan as of the Testing Date or
(b) 80% of the unpaid principal balance of the Mortgage Loan as of the Closing
Date.  For purposes of the previous sentence, (1) the fair market value of the
referenced interest in real property shall first be reduced by (a) the amount of
any lien on such interest in real property that is senior to the Mortgage Loan,
and (b) a proportionate amount of any lien on such interest in real property
that is on a parity with the Mortgage Loan, and (2) the “Testing Date” shall be
the date on which the referenced Mortgage Loan was originated unless (a) such
Mortgage Loan was modified after the date of its origination in a manner that
would cause a “significant modification” of such Mortgage Loan within the
meaning of Treasury Regulations Section 1.1001-3(b), and (b) such “significant
modification” did not occur at a time when such Mortgage Loan was in default or
when default with respect to such Mortgage Loan was reasonably
foreseeable.  However, if the referenced Mortgage Loan has been subjected to a
“significant modification” after the date of its origination and at a time when
such Mortgage Loan was not in default or when default with respect to such
Mortgage Loan was not reasonably foreseeable, the Testing Date shall be the date
upon which the latest such “significant modification” occurred.  Each yield
maintenance payment and prepayment premium payable under the Mortgage Loans is a
“customary prepayment penalty” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2).  As of the Closing Date, the related Mortgaged Property,
if acquired in connection with the default or imminent default of such Mortgage
Loan, would constitute “foreclosure property” within the meaning of Section
860G(a)(8) of the Code.

 
(17)
Environmental Conditions and Compliance.  One or more environmental site
assessments or updates thereof were performed by an environmental consulting
firm independent of the Seller or the Seller’s affiliates with respect to each
related Mortgaged Property during the 18-months preceding the origination of the
related Mortgage Loan (or related Whole Loan, as applicable), and the Seller,
having made no independent inquiry other than to review the report(s) prepared
in connection with the assessment(s) referenced herein, has no actual knowledge
and has received no notice of any material and adverse

 
 
B-6

--------------------------------------------------------------------------------

 
 
 
environmental condition or circumstance affecting such Mortgaged Property that
was not disclosed in such report(s).  If any such environmental report
identified any Recognized Environmental Condition (“REC”), as that term is
defined in the Standard Practice for Environmental Site Assessments:  Phase I
Environmental Site Assessment Process Designation:  E 1527-05, as recommended by
the American Society for Testing and Materials (“ASTM”), with respect to the
related Mortgaged Property and the same have not been subsequently addressed in
all material respects, then either one or a combination of (i) an escrow greater
than or equal to 100% of the amount identified as necessary by the environmental
consulting firm to address the REC is held by the Seller for purposes of
effecting same (and the Mortgagor has covenanted in the Mortgage Loan documents
to perform such work), (ii) a responsible party, other than the Mortgagor,
having financial resources reasonably estimated to be adequate to address the
REC is required to take such actions or is liable for the failure to take such
actions, if any, with respect to such circumstances or conditions as have been
required by the applicable governmental regulatory authority or any
environmental law or regulation, (iii) the Mortgagor has provided an
environmental insurance policy as set forth on Schedule I, (iv) an operations
and maintenance plan was the only action recommended and such plan has been or
will be implemented or (v) such conditions or circumstances were investigated
further and a qualified environmental consulting firm recommended no further
investigation or remediation.  Each of the Mortgage Loans which is covered by a
lender’s environmental insurance policy obtained in lieu of an Environmental
Site Assessment (“In Lieu of Policy”) is identified on Schedule I, and each In
Lieu of Policy is in an amount equal to 125% of the outstanding principal
balance of the related Mortgage Loan and has a term ending no sooner than the
date which is five years after the maturity date (or, in the case of the ARD
Loans, the final maturity date) of the related Mortgage Loan, is non-cancelable
by the insurer during such term and the premium for such policy has been paid in
full.  All environmental assessments or updates that were in the possession of
the Seller and that relate to a Mortgaged Property identified on Schedule I as
being insured by an In Lieu of Policy have been delivered to or disclosed to the
In Lieu of Policy carrier issuing such policy prior to the issuance of such
policy.

 
(18)
Customary Mortgage Provisions.  Each related Mortgage Note, Mortgage and
Assignment of Leases (if contained in a document separate from the Mortgage)
contain customary and, subject to the limitations and exceptions set forth in
paragraph (5) and applicable state law, enforceable provisions for comparable
mortgaged properties similarly situated such as to render the rights and
remedies of the holder thereof adequate for the practical realization against
the Mortgaged Property of the benefits of the security intended to be provided
thereby, including realization by judicial or, if applicable, non-judicial
foreclosure.

 
(19)
Bankruptcy.  No Mortgagor is a debtor in, and no Mortgaged Property (other than
any tenants of such Mortgaged Property) is the subject of, any state or federal
bankruptcy or insolvency proceeding.

 
(20)
Whole Loan; No Equity Participation, Contingent Interest or Negative
Amortization.  Except with respect to a Mortgage Loan that is part of a Whole
Loan, each Mortgage

 
 
B-7

--------------------------------------------------------------------------------

 
 
 
Loan is a whole loan.  None of the Mortgage Loans contain any equity
participation, preferred equity component or shared appreciation feature by the
mortgagee nor does any Mortgage Loan provide the mortgagee with any contingent
or additional interest in the form of participation in the cash flow of the
related Mortgaged Property (other than with respect to the deferment of payment
with respect to the ARD Loans).

 
(21)
Transfers and Subordinate Debt.  Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Mortgage Loan documents (which may provide for
transfers without the consent of the lender which are customarily acceptable to
prudent commercial and multifamily mortgage lending institutions lending on the
security of property comparable to the related Mortgaged Property such as
transfers of worn out or obsolete furnishings, fixtures, or equipment promptly
replaced with property of equivalent value and functionality and transfers of
leases entered into in accordance with the Mortgage Loan documents), (a) the
related Mortgaged Property, or any controlling equity interest in the related
Mortgagor, is directly or indirectly pledged, transferred or sold, other than as
related to (i) family and estate planning transfers, (ii) transfers to certain
affiliates as defined in the related Mortgage Loan documents, (iii) transfers of
less than a controlling interest in a Mortgagor, (iv) transfers to another
holder of direct or indirect equity in the Mortgagor, a specific Person
designated in the related Mortgage Loan documents or a Person satisfying
specific criteria identified in the related Mortgage Loan documents, (v)
transfers of common stock in publicly traded companies, (vi) a substitution or
release of collateral within the parameters of paragraph (24) below or the
exceptions thereto set forth on Exhibit C, or, (vii) as set forth on Exhibit
B-21-1 by reason of any mezzanine debt that existed at the origination of the
related Mortgage Loan or that was permitted after origination of the related
Mortgage Loan or may be permitted in the future under the related Mortgage Loan
documents, or (b) the related Mortgaged Property is encumbered with a
subordinate lien or security interest against the related Mortgaged Property,
other than (i) any Companion Interest of any Mortgage Loan or any subordinate
debt that existed at origination and is permitted under the related Mortgage
Loan documents, (ii) trade debt and equipment or other personal property
financing in the ordinary course of business or (iii) any Mortgage Loan that is
cross-collateralized and cross-defaulted with another Mortgage Loan, as set
forth on Exhibit B-21-2.  Except as related to (a)(i), (ii), (iii), (iv), (v),
(vi) or (vii) above or (b)(i), (ii) or (iii) above, no Mortgage Loan may be
assigned to another entity without the mortgagee’s consent.  The Mortgage or
other Mortgage Loan document provides that the Mortgagor is required to pay all
reasonable out-of-pocket expenses of the lender incurred with respect to any
transfer or encumbrance, including Rating Agency Fees that are incurred in
connection with the review and consent to any transfer or encumbrance.

 
(22)
Waivers and Modification.  Except as set forth in the related Mortgage File, the
terms of the related Mortgage Note and Mortgage have not been waived, modified,
altered, satisfied, impaired, canceled, subordinated or rescinded in any manner
which materially

 
 
B-8

--------------------------------------------------------------------------------

 
 
 
interferes with the security intended to be provided by such Mortgage, and no
such alterations, impairments, modifications, or waivers have been completed or
consented to since August 2, 2011.

 
(23)
Inspection.  Each related Mortgaged Property was inspected by or on behalf of
the related originator or an affiliate of the originator during the 12 month
period prior to the related origination date.

 
(24)
Releases of Mortgaged Property.  (A) Since origination, no material portion of
the related Mortgaged Property has been released from the lien of the related
Mortgage in any manner which materially and adversely affects the value of the
Mortgage Loan or materially interferes with the security intended to be provided
by such Mortgage; and (B) the terms of the related Mortgage Loan documents do
not permit the release of any portion of the Mortgaged Property from the lien of
the Mortgage except in compliance with REMIC Provisions and only (i) in
consideration of payment in full (or in certain cases, the allocated loan
amount) therefor, (ii) in connection with the substitution of all or a portion
of the Mortgaged Property in exchange for delivery of U.S. “government
securities” within the meaning of Section 2(a)(16) of the Investment Company Act
of 1940, as amended, in a defeasance (or a partial defeasance, in the case of a
release of a portion of the Mortgaged Property) meeting the requirements of
paragraph (42) below, (iii) where such portion to be released was not considered
material for purposes of underwriting the Mortgage Loan and such release was
contemplated at origination, (iv) conditioned on the satisfaction of certain
underwriting and other requirements, including payment of (or partial defeasance
in the amount of) a release price in an amount equal to not less than 125% of
the allocated loan amount for such Mortgaged Property or the portion thereof to
be released, or (v) as set forth on Exhibit B-24, in connection with the
substitution of a replacement property in compliance with REMIC Provisions;
provided that in the case of clauses (i), (iii) and (iv), for all Mortgage Loans
originated after December 6, 2010, a payment of principal is required to be made
in an amount required by the REMIC Provisions if the fair market value of the
real property constituting the remaining Mortgaged Property after the release is
not equal to at least (x) 80% of the principal balance of the Mortgage Loan (or
Whole Loan, if applicable) outstanding after the release or (y) the fair market
value of the Mortgaged Property immediately before the release.  The Mortgage
Loan documents require the Mortgagor to pay all related reasonable out-of-pocket
expenses of the lender incurred in connection with any such property release.

 
(25)
Compliance with Applicable Law.  To the Seller’s actual knowledge, based upon a
letter from governmental authorities, a legal opinion, an endorsement to the
related title policy, or other due diligence considered reasonable by prudent
commercial mortgage lenders taking into account the location of the Mortgaged
Property, as of the date of origination of such Mortgage Loan (or related Whole
Loan, as applicable) and as of the Cut-off Date, there are no material
violations of any applicable zoning ordinances, building codes and land laws
applicable to the Mortgaged Property or the use and occupancy thereof other than
those which (i) are insured by the Title Policy or a law and ordinance insurance
policy or (ii) would not have a material adverse effect on the value, operation
or net

 
 
B-9

--------------------------------------------------------------------------------

 
 
 
operating income of the Mortgaged Property.  The terms of the Mortgage Loan
documents evidencing such Mortgage Loan require the Mortgagor to comply in all
material respects with all applicable local, state and federal laws and
regulations.

 
(26)
Improvements.  To the Seller’s actual knowledge based on the Title Policy or
surveys obtained in connection with the origination of each Mortgage Loan (or
related Whole Loan, as applicable), none of the material improvements which were
included for the purposes of determining the appraised value of the related
Mortgaged Property at the time of the origination of the Mortgage Loan (or
related Whole Loan, as applicable) lies outside of the boundaries and building
restriction lines of such property nor encroaches upon any easements (except
Mortgaged Properties, in each case, which are legal non-conforming improvements
or uses), to an extent which would have a material adverse affect on the value
of the Mortgaged Property or related Mortgagor’s use and operation of such
Mortgaged Property (unless affirmatively covered by the related Title Policy)
and no improvements on adjoining properties encroached upon such Mortgaged
Property to any material and adverse extent (unless affirmatively covered by the
related Title Policy).

 
(27)
Single Purpose Entity.  With respect to each Mortgage Loan with a Cut-off Date
Balance (A) in excess of $5,000,000 the related Mortgagor has covenanted in its
organizational documents and/or the Mortgage Loan documents to own no
significant asset other than the related Mortgaged Property and assets
incidental to its ownership and operation of such Mortgaged Property, and to
hold itself out as being a legal entity, separate and apart from any other
Person; and (B) in excess of $20,000,000, the representation and warranty in (A)
above is true and the related Mortgagor (or if the Mortgagor is a limited
partnership or a multi-member limited liability company, the special purpose
general partner or special purpose managing member, as applicable, of the
related Mortgagor), has at least one independent director, and the related
Mortgagor has delivered a non-consolidation opinion of counsel.  For each
Mortgage Loan for which the related Mortgagor has covenanted in its
organizational documents and/or the Mortgage Loan documents to own no
significant asset other than the related Mortgaged Property and assets
incidental to its ownership and operation of such Mortgaged Property, at the
time of origination of the Mortgage Loan (or related Whole Loan, as applicable),
to the Seller’s actual knowledge, the Mortgagor was in compliance with such
requirements.

 
(28)
Advance of Funds.  (A) After origination, the Seller has not, directly or
indirectly, advanced any funds to the Mortgagor, other than pursuant to the
related Mortgage Loan documents; and (B) to the Seller’s actual knowledge, no
funds have been received from any Person other than the Mortgagor, for or on
account of payments due on the Mortgage Note (other than amounts paid by the
tenant into a lender-controlled lockbox as specifically required under the
related lease).

 
(29)
Litigation or Other Proceedings.  As of the date of origination and, to the
Seller’s actual knowledge, as of the Closing Date, there was no pending action,
suit or proceeding, or governmental investigation of which it has received
notice, against the Mortgagor or the related Mortgaged Property the adverse
outcome of which could reasonably be expected to materially and adversely affect
(i) such Mortgagor’s ability to pay its obligations under

 
 
B-10

--------------------------------------------------------------------------------

 
 
 
the Mortgage Loan, (ii) the security intended to be provided by the Mortgage
Loan documents or (iii) the current use of the Mortgaged Property.

 
(30)
Trustee Under Deed of Trust.  As of the date of origination, and, to the
Seller’s actual knowledge, as of the Closing Date, if the related Mortgage is a
deed of trust, a trustee, duly qualified under applicable law to serve as such,
has either been properly designated and serving under such Mortgage or may be
substituted in accordance with the Mortgage and applicable law.

 
(31)
Usury.  Except with respect to the ARD Loans, which provide that the rate at
which interest accrues thereon increases after the related Anticipated Repayment
Date, the Mortgage Loan accrues interest (exclusive of any default interest,
late charges, Yield Maintenance Charge or prepayment premiums) at a fixed rate,
and complied as of the date of origination with, or is exempt from, applicable
state or federal laws, regulations and other requirements pertaining to usury.

 
(32)
Other Collateral.  Except with respect to the Companion Interest of any Whole
Loan or any Mortgage Loan that is cross-collateralized and cross-defaulted with
another Mortgage Loan, to the Seller’s actual knowledge, the related Mortgage
Note is not secured by any collateral that secures a loan that is not a Mortgage
Loan, except for loans permitted pursuant to paragraph (21)(b)(ii).

 
(33)
Flood Insurance.  If the improvements on the Mortgaged Property are located in a
federally designated special flood hazard area, the Mortgagor is required to
maintain flood insurance with respect to such improvements and such policy is in
full force and effect.

 
(34)
Escrow Deposits.  All escrow deposits and payments required to be deposited with
the Seller or its agent in accordance with the Mortgage Loan documents have been
(or by the Closing Date will be) so deposited, are in the possession of or under
the control of the Seller or its agent, and there are no deficiencies in
connection therewith, other than amounts released from such escrows in
accordance with the terms of the related Mortgage Loan.

 
(35)
Licenses and Permits.  To the Seller’s actual knowledge, based on the due
diligence customarily performed in the origination of comparable mortgage loans
by prudent commercial lending institutions considering the related geographic
area and properties comparable to the related Mortgaged Property, (i) as of the
date of origination of the Mortgage Loan (or related Whole Loan, as applicable),
the related Mortgagor, the related lessee, franchisor or operator was in
possession of all material licenses, permits and authorizations then required
for use of the related Mortgaged Property, and, (ii) as of the Cut-off Date, the
Seller has no actual knowledge that the related Mortgagor, the related lessee,
franchisor or operator was not in possession of such licenses, permits and
authorizations.  The Mortgage Loan documents require the Mortgagor to maintain
all such material licenses, permits and authorizations.

 
 
B-11

--------------------------------------------------------------------------------

 
 
(36)
Organization of Mortgagors.  With respect to each Mortgage Loan, in reliance on
certified copies of the organizational documents of the Mortgagor delivered by
the Mortgagor in connection with the origination of such Mortgage Loan (or
related Whole Loan, as applicable), the Mortgagor is an entity organized under
the laws of a state of the United States of America, the District of Columbia or
the Commonwealth of Puerto Rico.  Except with respect to any Mortgage Loan that
is cross-collateralized and cross defaulted with another Mortgage Loan, no
Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor.

 
(37)
Fee Simple Interest.  Except with respect to the Mortgage Loans listed on
Exhibit B-37, the Mortgage Loan is secured in whole or in material part by the
fee simple interest in the related Mortgaged Property.

 
(38)
Recourse.  Each Mortgage Loan is non-recourse to the related Mortgagor except
that the Mortgagor and a natural person (or an entity with assets other than an
interest in the Mortgagor) as guarantor have agreed to be liable with respect to
losses incurred due to (i) fraud and/or other intentional material
misrepresentation, (ii) misapplication or misappropriation of rents collected in
advance or received by the related Mortgagor after the occurrence of an event of
default and not paid to the mortgagee or applied to the Mortgaged Property in
the ordinary course of business, (iii) misapplication or conversion by the
Mortgagor of insurance proceeds or condemnation awards or (iv) breach of the
environmental covenants in the related Mortgage Loan documents.

 
(39)
Access; Tax Parcels.  Each Mortgaged Property (a) is located on or adjacent to a
dedicated road, or has access to an irrevocable easement permitting ingress and
egress, (b) is served by public utilities, water and sewer (or septic
facilities) and (c) constitutes one or more separate tax parcels.

 
(40)
Financial Statements.  Each Mortgage or loan agreement requires the Mortgagor to
provide the mortgagee with (i) quarterly (other than for single-tenant
properties) and annual operating statements, (ii) quarterly (other than for
single-tenant properties) rent rolls listing each lease contributing more than
5% of the in-place base rent and (iii) annual financial statements, which annual
financial statements (a) with respect to each Mortgage Loan with more than one
Mortgagor are in the form of an annual combined balance sheet of the Mortgagor
entities (and no other entities), together with the related combined statements
of operations, members’ capital and cash flows, including a combined balance
sheet and statement of income for the Mortgaged Properties on a combined basis
and (b) for each Mortgage Loan with an original principal balance greater than
$75 million are required to be audited by an independent certified public
accountant upon the request of the mortgagee.

 
(41)
Rent Rolls; Operating Histories.  Except with respect to Mortgage Loans secured
by one or more hospitality properties, the Seller has obtained a rent roll
certified by the related Mortgagor or the related guarantor(s) as accurate and
complete in all material respects as of a date within 180 days of the date of
origination of the related Mortgage Loan.  With respect to each Mortgaged
Property, the Seller has obtained operating histories (the

 
 
B-12

--------------------------------------------------------------------------------

 
 
 
“Certified Operating Histories”) certified by the related Mortgagor or the
related guarantor(s) as accurate and complete in all material respects as of a
date within 180 days of the date of origination of the related Mortgage
Loan.  The Certified Operating Histories collectively report on operations for
(a) a continuous period of at least three years or (b) in the event the
Mortgaged Property was owned or operated in its current form by the Mortgagor or
an affiliate for less than three years prior to origination, then for a
continuous period from the date that such Mortgaged Property was first owned or
operated in its current form by the Mortgagor or an affiliate through the end of
the calendar month most recently ended prior to origination, it being understood
however that for Mortgaged Properties acquired with the proceeds of a Mortgage
Loan, Certified Operating Histories may not have been available.

 
(42)
Defeasance.  If the Mortgage Loan is a Defeasance Loan, the Mortgage Loan
documents (A) permit defeasance or partial defeasance (1) no earlier than two
years after the Closing Date, and (2) only with substitute collateral
constituting “government securities” within the meaning of Section 2(a)(16) of
the Investment Company Act of 1940, as amended, in an amount sufficient to make
all scheduled payments under the Mortgage Note through the related maturity date
(or in the case of the ARD Loans, the related Anticipated Repayment Date) or
first day of the open period and the balloon payment that would be due on such
date, (B) require the delivery of (or otherwise contain provisions pursuant to
which the mortgagee can require delivery of) (i) an opinion to the effect that
such mortgagee has a first priority security interest in the defeasance
collateral, (ii) an accountant’s certification as to the adequacy of the
defeasance collateral to make all payments required under the related Mortgage
Loan through the related maturity date (or in the case of the ARD Loans, the
related Anticipated Repayment Date) or first day of the open period and the
balloon payment that would be due on such date, (iii) an Opinion of Counsel that
the defeasance complies with all applicable REMIC Provisions, and
(iv) assurances from the Rating Agencies that the defeasance will not result in
the withdrawal, downgrade or qualification of the ratings assigned to the
Certificates and (C) contain provisions pursuant to which the mortgagee can
require the Mortgagor to pay expenses associated with a defeasance (including
reasonable rating agencies’ fees, accountant’s fees and attorneys’ fees, subject
in certain cases to a cap on such fees and expenses).  Such Mortgage Loan (or
related Whole Loan, as applicable) was not originated with the intent to
collateralize a REMIC offering with obligations that are not real estate
mortgages.

 
(43)
Authorization in Jurisdiction.  To the extent required under applicable law and
necessary for the enforcement of the Mortgage Loan, as of the date of
origination and at all times it held the Mortgage Loan, the originator of such
Mortgage Loan (or related Whole Loan, as applicable) was authorized to do
business in the jurisdiction in which the related Mortgaged Property is located.

 
(44)
Capital Contributions.  Neither the Seller nor any affiliate thereof has any
obligation to make any capital contributions to the Mortgagor under the Mortgage
Loan documents.

 
 
B-13

--------------------------------------------------------------------------------

 
 
(45)
Subordinate Debt.  Except with respect to the Companion Interest of any Whole
Loan or any Mortgage Loan that is cross-collateralized and cross-defaulted with
another Mortgage Loan, none of the Mortgaged Properties are encumbered by any
lien securing the payment of money of equal priority with, or superior to, the
lien of the related Mortgage (other than Title Exceptions, taxes, assessments
and contested mechanics and materialmens liens that become payable after the
Cut-off Date) and debt permitted pursuant to paragraph (21)(b)(ii).  As of the
date of origination of the related Mortgage Loan and, to the Seller’s knowledge,
as of the Closing Date, except with respect to the Companion Interest of any
Whole Loan or any Mortgage Loan that is cross-collateralized and cross-defaulted
with another Mortgage Loan, none of the Mortgaged Properties are encumbered by
any lien securing the payment of money junior to the lien of the related
Mortgage (other than Title Exceptions, taxes, assessments and contested
mechanics and materialmens liens that become payable after the Cut-off Date) and
debt permitted pursuant to paragraph (21)(b)(ii).

 
(46)
Condemnation.  In the case of any Mortgage Loan (or Whole Loan, if applicable)
originated after December 6, 2010, in the event of a taking of any portion of a
Mortgaged Property by the United States, a State or any political subdivision or
authority thereof, whether by legal proceeding or by agreement, the Mortgagor
can be required to pay down the principal balance of the Mortgage Loan (or Whole
Loan, if applicable) in an amount required by the REMIC Provisions and, to such
extent, such amount may not be required to be applied to the restoration of the
Mortgaged Property or released to the Mortgagor, if, immediately after the
release of such portion of the Mortgaged Property from the lien of the Mortgage
(but taking into account the planned restoration), the fair market value of the
real property constituting the remaining Mortgaged Property is not equal to at
least (x) 80% of the remaining principal balance of the Mortgage Loan (or Whole
Loan, if applicable) or (y) the fair market value of the Mortgaged Property
immediately before the release.

 
(47)
Release of Cross-Collateralization.  In the case of any Mortgage Loan (or Whole
Loan, if applicable) originated after December 6, 2010, no such Mortgage Loan
(or Whole Loan, if applicable) that is secured by more than one Mortgaged
Property or that is cross-collateralized with another Mortgage Loan (or Whole
Loan, if applicable) permits the release of cross-collateralization of the
related Mortgaged Properties, other than in compliance with the REMIC
Provisions.

 
(48)
Ground Lease Representations and Warranties.  With respect to each Mortgage Loan
secured by a leasehold interest (except with respect to any Mortgage Loan also
secured by the corresponding fee interest in the related Mortgaged Property),
the Seller represents and warrants the following with respect to the related
Ground Lease:

 
 
(a)
Such Ground Lease or a memorandum thereof has been or will be duly recorded and
such Ground Lease permits the interest of the lessee thereunder to be encumbered
by the related Mortgage or, if consent of the lessor thereunder is required, it
has been obtained prior to the Closing Date.

 
 
B-14

--------------------------------------------------------------------------------

 
 
 
(b)
Upon the foreclosure of the Mortgage Loan (or acceptance of a deed in lieu
thereof), the Mortgagor’s interest in such Ground Lease is assignable to the
mortgagee and its assigns without the consent of the lessor thereunder (or, if
any such consent is required, it has been obtained prior to the Closing Date).

 
 
(c)
Subject to the limitations on and exceptions to enforceability set forth in
paragraph (5), such Ground Lease may not be amended, modified, canceled or
terminated without the prior written consent of the mortgagee and any such
action without such consent is not binding on the mortgagee, its successors or
assigns, except that termination or cancellation without such consent may be
binding on the mortgagee if (i) an event of default occurs under the Ground
Lease, (ii) notice is provided to the mortgagee and (iii) such default is
curable by the mortgagee as provided in the Ground Lease but remains uncured
beyond the applicable cure period.

 
 
(d)
Such Ground Lease is in full force and effect and other than payments due but
not yet 30 days or more delinquent, (i) there is no material default, and
(ii) to the actual knowledge of the Seller, there is no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material default under such Ground Lease; provided, however,
that this representation and warranty does not address or otherwise cover any
default, breach, violation or event of acceleration that specifically pertains
to any matter otherwise covered by any other representation and warranty made by
the Seller elsewhere in this Exhibit B or in any of the exceptions to the
representations and warranties in Exhibit C hereto.

 
 
(e)
The Ground Lease or ancillary agreement between the lessor and the lessee
(i) requires the lessor to give notice of any default by the lessee to the
mortgagee and (ii) provides that no notice given is effective against the
mortgagee unless a copy has been delivered to the mortgagee in the manner
described in the ground lease or ancillary agreement.

 
 
(f)
The Ground Lease (i) is not subject to any liens or encumbrances superior to, or
of equal priority with, the Mortgage, other than the ground lessor’s fee
interest and Title Exceptions or (ii) is subject to a subordination,
non-disturbance and attornment agreement to which the mortgagee on the lessor’s
fee interest in the Mortgaged Property is subject.

 
 
(g)
The mortgagee is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
ground lease) to cure any curable default under such Ground Lease after receipt
of notice of such default before the lessor thereunder may terminate such Ground
Lease.

 
 
(h)
Such Ground Lease has an original term (together with any extension options,
whether or not currently exercised, set forth therein all of which can be
exercised by the mortgagee if the mortgagee acquires the lessee’s rights under
the Ground

 
 
B-15

--------------------------------------------------------------------------------

 
 
 
 
Lease) that extends not less than 20 years beyond the Stated Maturity Date or if
such Mortgage Loan is fully amortizing, extends not less than 10 years after the
amortization term for the Mortgage Loan.

 
 
(i)
Under the terms of the Ground Lease and the related Mortgage Loan documents
(including, without limitation, any estoppel or consent letter received by the
mortgagee from the lessor), taken together, any related insurance proceeds or
condemnation award (other than de minimis amounts for minor casualties or in
respect of a total or substantially total loss or taking) will be applied either
to the repair or restoration of all or part of the related Mortgaged Property,
with the mortgagee or a trustee appointed by it having the right to hold and
disburse such proceeds as repair or restoration progresses, or to the payment or
defeasance of the outstanding principal balance of the Mortgage Loan, together
with any accrued interest (except in cases where a different allocation would
not be viewed as commercially unreasonable by any commercial mortgage lender,
taking into account the relative duration of the ground lease and the related
Mortgage and the ratio of the market value of the related Mortgaged Property to
the outstanding principal balance of such Mortgage Loan).

 
 
(j)
The Ground Lease does not restrict the use of the related Mortgaged Property by
the lessee or its successors or assigns in a manner that would materially
adversely affect the security provided by the related mortgage.

 
 
(k)
The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender.

 
 
(l)
The ground lessor under such Ground Lease is required to enter into a new lease
upon termination of the Ground Lease for any reason, including the rejection of
the Ground Lease in bankruptcy.

 
Other.  For purposes of these representations and warranties, the term “to the
Seller’s actual knowledge” shall mean that an officer, employee or agent of the
Seller responsible for the underwriting, origination and sale or servicing of
the Mortgage Loans does not actually know of any facts or circumstances that
would cause such person to believe that such representation or warranty was
inaccurate.  The “actual knowledge” of any such Seller shall be deemed to
include the actual knowledge of any servicer servicing a Mortgage Loan on behalf
of the Seller.  The “actual knowledge of any servicer” shall mean that an
officer or employee of the servicer responsible for the servicing of the
Mortgage Loans does not actually know of any facts or circumstances that would
cause such person to believe that such representation or warranty was
inaccurate.
 
 
B-16

--------------------------------------------------------------------------------

 
 
Schedule I
 
In Lieu of Policies
None.
 
 
Schedule 1-1

--------------------------------------------------------------------------------

 
 
Exhibit B-21-1
 
List of Mortgage Loans with Current Mezzanine Debt
 
None.
 
 
B-21-1-1

--------------------------------------------------------------------------------

 
 
Exhibit B-21-2
 
List of Cross-Collateralized and Cross-Defaulted Mortgage Loans
 
Loan #
 
Mortgage Loan
11
Lake Buena Vista Factory Stores Phase I
12
Lake Buena Vista Factory Stores Phase II

 
 
B-21-2-2

--------------------------------------------------------------------------------

 
 
Exhibit B-24
 
Substitution
 
 
Loan #
Mortgage Loan
1
Park Place Mall

 
 
B-24-1

--------------------------------------------------------------------------------

 
 
Exhibit B-37
 
Mortgage Loans Secured By A Leasehold Interest In
All Or A Material Portion Of The Related Mortgaged Property
 
Loan No.
 
Mortgage Loan/ Mortgaged Property
 
23
 
White Marlin Mall

 
 
B-37-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
 
C-1

--------------------------------------------------------------------------------

 
 
 
Representation
 
Mortgage Loan Name
and Number
 
Exception
           
(5)
Legal, Valid and Binding Obligation
 
White Marlin Mall (No. 23)
 
Due to the indemnity deed of trust structure, the Mortgage secures a guaranty by
the Mortgaged Property owner of the Mortgagor’s payments under the Mortgage
Note.  The Mortgagor under the Mortgage Note does not own the Mortgaged
Property, the guarantor under the indemnity deed of trust owns a leasehold
interest in the Mortgaged Property.
           
(8)
Mortgage Lien
 
Cole Portfolio (No. 8)
 
With respect to each of the Tractor Supply – Nixa Mortgaged Property and the
Tractor Supply – Hamilton Mortgaged Property, the related sole tenant has a
right of first refusal to purchase all or a portion of the related Mortgaged
Property (which right of first refusal is subordinated to the Mortgage Loan).
           
(8)
Mortgage Lien
 
Southpark Office Building (No. 37)
 
The sole tenant has an option to purchase the related Mortgaged Property (which
purchase option is subordinated to the Mortgage Loan and is a feature of the
Shari’ah structure).
           
(12)
Insurance
 
Branhaven Plaza (No. 40)
 
The Mortgagor is required to maintain insurance coverage under the Mortgage Loan
documents, but the Mortgagor is permitted to rely on the property coverage
provided as of the Closing Date by the Kohl’s tenant to satisfy the portion of
its insurance requirements relating to the leased premises occupied by such
tenant for so long as, among other things, the Kohl’s tenant maintains an
investment grade rating from Moody’s Investors Service, Inc. or Standard &
Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC business.
           
(12)
Insurance
 
ARCT Wal-Mart & Sam’s Portfolio (No. 42)
 
The Mortgagor is required to maintain insurance coverage under the Mortgage Loan
documents, but the Mortgagor is permitted to use insurance coverage provided by
either sole tenant (Wal-Mart Supercenter or Sam’s Club) to satisfy all or a
portion of its insurance requirements and each such sole tenant is entitled to
provide their own property insurance, including self-insurance.  However, with
respect to the Wal-Mart Supercenter Mortgaged Property, the Mortgagor may not
use insurance coverage provided by either sole tenant to satisfy its insurance
requirements after March 2016.
           
(13)
No Material Default
 
AppleTree Business Park (No. 10)
 
The Mortgage Loan documents permit the release of an outparcel on or after
December 29, 2011.  The lender has waived this timing restriction, and the
Mortgagor exercised its release option in August 2011.
           
(13)
No Material Default
 
White Marlin Mall (No. 23)
 
Despite being required by the Mortgage Loan documents, (i) a $59,828 tenant
improvement and leasing commission reserve was not funded because the
requirements set forth in the related lease were expected to be satisfied
shortly after origination (and have since been satisfied); and (ii) reserve
amounts equal to one month of ground lease rent required to be collected was not
collected on the origination date, but was subsequently collected by the lender.
           
(13)
No Material Default
 
Holiday Inn Express Anchorage (No. 33)
 
The Mortgage Loan documents require the Mortgagor to deliver to the lender
within 30 days of origination (i.e., by July 17, 2011), either (i) a replacement
franchise agreement with Holiday Hospitality Franchising, Inc. for an initial
term of no less than ten (10) years and a tri-party agreement or comfort letter
from the franchisor related to the replacement franchise agreement
(collectively, the “New License Conditions”), or (ii) provided the Mortgagor is
diligently pursuing the New License Conditions, a request for an extension of
the deadline to satisfy the New License Conditions. The Mortgagor failed to
timely satisfy the New License Conditions and requested an extension of the
deadline under cover of letter dated September 8, 2011. The lender agreed to
waive the timing requirement of the extension request and the Mortgagor
satisfied the New License Conditions by obtaining a replacement franchise
agreement in September 2011.
                       
(17)
Environmental Conditions and Compliance
 
Ashland Town Center (No. 9)
 
The Phase I assessment for the related Mortgaged Property recommended (i) the
repair of a hydraulic oil leak from a solid waste compactor located on the north
side of the main building and (ii) a Phase II subsurface investigation be
performed in connection with the historical use of the Mortgaged Property as
part of a rail yard with at least four above ground oil tanks, two main rail
lines and seven large rail buildings.  The Phase II subsurface investigation
identified (i) petroleum impacts to soil and

 
 
 

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan Name
and Number
 
Exception
         
groundwater on the eastern part of the Mortgaged Property, to the east of the JC
Penney location and (ii) concentrations of total petroleum hydrocarbons in soil
and groundwater that were above the Kentucky Department of Environmental
Protection Cleanup Standards for AST’s, Surface Releases and Exempt USTs.  The
Phase II subsurface investigation recommended pursuing managed site closure
through the Kentucky Department of Environmental Protection, which would include
further investigation into the nature and extent of the identified petroleum
contamination.  The Phase II subsurface investigation estimated costs associated
with the managed site closure to be approximately $30,000 to $40,000 and the
Mortgagor has escrowed $40,000 in an environmental reserve to cover the costs of
the additional investigation and site closure.
           
(17)
Environmental Conditions and Compliance
 
AppleTree Business Park (No. 10)
 
The Phase I assessment for the related Mortgaged Property recommended the
development of an asbestos Operations and Maintenance Program to address any
potential asbestos and lead-based paint present at the Mortgaged Property and
recommended New York State Electric & Gas conduct the appropriate response
actions to remove the impacted concrete pad and any underlying impacted soils
due to the identified release of dielectric fluid reported to New York State
Electric & Gas.  The Mortgaged Property has an environmental insurance policy as
set forth on Schedule I.
           
(17)
Environmental Conditions and Compliance
 
Branhaven Plaza (No. 40)
 
The Phase I assessment for the related Mortgaged Property recommended (a)
research be conducted to determine the status of remediation and monitoring
activities at an adjacent property that was identified as causing historical
groundwater contamination (in the form of elevated concentrations of chlorinated
volatile organic compounds largely consisting of trichloroethylene) at the
mortgaged property, (b) a comprehensive vapor encroachment investigation,
estimated to cost approximately $24,200 plus, if a vapor encroachment condition
exists, additional mitigation costs of approximately $80,000 to $120,000 and (c)
investigation of the condition of groundwater monitoring wells at the mortgaged
property and the performance of any necessary repairs, estimated to cost
approximately $7,000 to $9,000.  A recent air impact study was conducted at the
Mortgaged Property.  Although the technical consultants that prepared this
indoor air impact study concluded that there is no significant risk and
therefore mitigation is not warranted based on the concentrations identified
compared to certain federal risk guidelines, the lender believes that mitigation
may be warranted based on certain state guidelines.  The lender therefore has
requested clarification and possibly revision of the indoor air conclusions and
are in the process of pursuing this with the borrower.  Should indoor air
mitigation be warranted, the estimated cost of mitigation measures is
approximately $80,000 to $120,000.  The borrower has indemnified the lender for
environmental damages related to any breach of environmental representations or
covenants, and the indemnification is guaranteed by a sponsor.
           
(21)
Transfers and Subordinate Debt
 
Parkdale Mall & Crossing (No. 5)
 
Permitted Preferred Equity is permitted to be issued.  “Permitted Preferred
Equity” means the issuance of a preferred equity interest in Borrower, subject
to and conditioned upon the following: (a) receipt of a Rating Agency
Confirmation with respect to such preferred equity interest, (b) the holder of
such preferred equity interest shall be an equityholder permitted by the loan
agreement, (c) any and all preferred equity contributions shall be subject and
subordinate to all amounts payable to the lender with respect to the loan, all
reserves required by the loan documents and all amounts required for the
borrower to operate the property, (d) any such preferred equity interest shall
not be transferable or subject to a pledge or other encumbrance, (e) the holder
of any such preferred equity interest shall not have actual or effective control
over the normal operation of the borrower or the property and (f) any and all
remedies of the holder of such preferred equity with respect to such preferred
equity interest shall be subordinate to the liens of the loan documents in all
respects and shall not be exercisable until the loan is repaid in full.
           
(21)
Transfers and Subordinate Debt
 
Cole Portfolio (No. 8)
 
The Mortgage Loan documents do not provide that the Mortgagor is required to pay
all reasonable out of pocket expenses of the lender incurred with respect to any
transfer or encumbrance.

 
 
 

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan Name
and Number
 
Exception
           
(21)
Transfers and Subordinate Debt
 
Rivercrest Realty Portfolio 2 (No. 17)
 
Transfers are permitted so long as there is no change in Control in the
Mortgagor.  “Control” will be deemed to be held by the related sponsor so long
as each sponsor or any permitted family members of the sponsor collectively
owns, directly or indirectly, at least 20% of the indirect equity interests in
the Mortgagor and one or both of the persons comprising the sponsor (i.e.
Stanley Werb or Jonathan Gaines) shall have the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such entity, whether through the ability to exercise voting power,
by contract or otherwise.
           
(21)
Transfers and Subordinate Debt
 
Southpark Office Building (No. 37)
 
Transfers of interest in the master tenant are permitted so long as the key
principal retain control of, and at least a 5% direct or indirect interest in
the master tenant.
           
(21)
Transfers and Subordinate Debt
 
Albuquerque Hilton Garden Inn (No. 38)
 
The Mortgage Loan documents permit the issuance of preferred equity in the
related Mortgagor, subject to the satisfaction of certain conditions, including,
among other things, (a) the combined loan-to-value ratio of the Stated Principal
Balance of the related Mortgage Loan and the preferred equity is equal to or
less than 70%, (b) the combined debt service coverage ratio of the Stated
Principal Balance of the related Mortgage Loan and the preferred equity is equal
to or greater than 1.60x and (c) the written approval of the Rating Agencies and
the lender.
           
(21)
Transfers and Subordinate Debt
 
Branhaven Plaza (No. 40)
 
Transfers of interests in the sponsor (Kimco Income Operating Partnership, L.P.)
and the Mortgagor are permitted subject to certain conditions, including (i)
transfer of interests in the sponsor is permitted for so long as Kimco Realty
Corporation owns at least 15% of the interest in the sponsor and (ii) direct or
indirect transfer of interests in the Mortgagor is permitted for so long as
Kimco Realty Corporation owns at least 10% of the direct or indirect interests
in the Mortgagor.
           
(22)
Waivers and Modification
 
AppleTree Business Park (No. 10)
 
The Mortgage Loan documents permit the release of an outparcel on or after
December 29, 2011.  The lender has waived this timing restriction, and the
Mortgagor exercised its release option in August 2011.
           
(22)
Waivers and Modification
 
White Marlin Mall (No. 23)
 
Despite being required by the Mortgage Loan documents, (i) a $59,828 tenant
improvement and leasing commission reserve was not funded because the
requirements set forth in the related lease were expected to be satisfied
shortly after origination (and have since been satisfied); and (ii) reserve
amounts equal to one month of ground lease rent required to be collected was not
collected on the origination date, but was subsequently collected by the lender.
           
(22)
Waivers and Modification
 
Holiday Inn Express Anchorage (No. 33)
 
The Mortgage Loan documents require the Mortgagor to deliver to the lender
within 30 days of origination (i.e., by July 17, 2011), either (i) a replacement
franchise agreement with Holiday Hospitality Franchising, Inc. for an initial
term of no less than ten (10) years and a tri-party agreement or comfort letter
from the franchisor related to the replacement franchise agreement
(collectively, the “New License Conditions”), or (ii) provided the Mortgagor is
diligently pursuing the New License Conditions, a request for an extension of
the deadline to satisfy the New License Conditions. The Mortgagor failed to
timely satisfy the New License Conditions and requested an extension of the
deadline under cover of letter dated September 8, 2011. The lender agreed to
waive the timing requirement of the extension request and the Mortgagor
satisfied the New License Conditions by obtaining a replacement franchise
agreement in September 2011.
           
(24)
Releases of Mortgaged Property
 
Cole Portfolio (No. 8)
 
The Mortgage Loan documents require the Mortgagor to pay servicer fees up to (i)
$30,000 for full defeasance, (ii) $10,000 for each partial defeasance or (iii)
in the case of full defeasance after one or more previous partial defeasances,
the greater of (x) $30,000 in the aggregate for all full and partial
defeasances, or (y) the sum of $10,000 multiplied by the total number of partial
and full defeasances.
           
(25)
Compliance with Applicable Law
 
Houston Design Center (No. 29)
 
The Mortgaged Property is located in Houston, which does not have zoning
regulations in place.  In order to undertake work on a property, the owner and
tenant are required to obtain a permit.  When the work is complete, the owner or
tenant is required to release the permit prior to its expiration.  An

 
 
 

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan Name
and Number
 
Exception
         
expired permit constitutes a building code violation.  There are 29 inactive
permits and 15 active permits, each of which need to be closed.  The Mortgagor
is required under the loan documents to provide written evidence to the lender
within 6 months of the origination date (subject to certain additional cure
periods) that each of the permits has been released and that the Mortgaged
Property and the use thereof comply in all material respects with all applicable
legal requirements, including building and zoning ordinances and codes.
           
(25)
Compliance with Applicable Law
 
Branhaven Plaza (No. 40)
 
There are possible violation of indoor air quality standards at the Mortgaged
Property as determined from the results of Phase II scope of work required to be
completed by the Mortgagor.  The Mortgagor is required to timely remediate any
air quality levels which exceed thresholds required by the applicable
governmental authority and provide any results to the lender.
           
(34)
Escrow Deposits
 
White Marlin Mall (No. 23)
 
Despite being required by the Mortgage Loan documents, (i) a $59,828 tenant
improvement and leasing commission reserve was not funded because the
requirements set forth in the related lease were expected to be satisfied
shortly after origination (and have since been satisfied); and (ii) reserve
amounts equal to one month of ground lease rent required to be collected was not
collected on the origination date, but was subsequently collected by the lender.
           
(36)
Organization of Mortgagors
 
ARC Portfolio III (No. 30), ATD (No. 32), ARCT Wal-Mart & Sam’s Portfolio
(No. 42) and Foot Locker – Brooklyn, NY (No. 72)
 
The Mortgagors under these Mortgage Loans are affiliated.
           
(36)
Organization of Mortgagors
 
Courtyard and Residence Inn – Franklin (No. 16), Courtyard and Residence Inn –
Southaven (No. 35) and Hampton Inn – Colorado Springs South (No. 54)
 
The Mortgagors under these Mortgage Loans are affiliated.
           
(37)
Fee Simple Interest
 
Copper Beech Portfolio (No. 3)
 
A portion of the Copper Beech Portfolio – CBTC 3 IUP Mortgaged Property is
subject to a condominium regime.  A condominium endorsement has been obtained.
           
(37)
Fee Simple Interest
 
White Marlin Mall (No. 23)
 
The sole member of the Mortgagor owns a leasehold interest in the Mortgaged
Property.
           
(38)
Recourse
 
AppleTree Business Park (No. 10)
 
The related Mortgagor and guarantor are liable with respect to a breach of
environmental covenants in the related Mortgage Loan documents only to the
extent not otherwise covered by an environmental insurance policy.
           
(38)
Recourse
 
Southpark Office Building (No. 37)
 
The Mortgage Loan is non-recourse to the related Mortgagor and does not contain
any non-recourse carve-outs.
           
(38)
Recourse
 
Branhaven Plaza (No. 40)
 
The Mortgage Loan is non-recourse to the related Mortgagor and does not contain
any non-recourse carve-outs except with respect to certain environmental
matters, for which there is an environmental indemnity.
           
(39)
Access; Tax Parcels
 
Ashland Town Center (No. 9)
 
The Mortgaged Property does not constitute one or more separate tax parcels for
the 2011 tax year.  There is an escrow in place for the entire tax parcel.  A
separate tax parcel has been established for the Mortgaged Property for 2012 and
beyond.
           
(39)
Access; Tax Parcels
 
AppleTree Business Park (No. 10)
 
The Mortgaged Property does not constitute one or more separate tax
parcels.  There is an escrow in place for the entire tax parcel.  The Mortgagor
is required to establish a separate tax parcel for the Mortgaged Property prior
to the end of 2011.
           
(39)
Access; Tax Parcels
 
Albuquerque Hilton Garden Inn (No. 38)
 
The Mortgaged Property is part of a larger tax parcel that is owned by an
affiliate of the related Mortgagor.  Application has been made to the tax
assessor’s office for assignment of a separate tax parcel.  Until the Mortgaged
Property constitutes a separate tax parcel, the Mortgagor will be required to
fund a reserve to cover taxes for the entire tax parcel.

 
 
 

--------------------------------------------------------------------------------

 
 
Representation
 
Mortgage Loan Name
and Number
 
Exception
           
(39)
Access; Tax Parcels
 
ARCT Wal-Mart & Sam’s Portfolio (No. 42)
 
The Sam’s Club Mortgaged Property does not constitute one or more separate tax
parcels.  An upfront escrow of an amount equal to one year of taxes was
collected at origination and is required to be used to pay taxes if evidence of
payment is not timely provided by the Mortgagor.  In the event the Mortgaged
Property has not been separated into its own tax lot prior to October 2011, or
there is a shortfall in the tax escrow, then the Mortgagor will be required to
commence making monthly escrow deposits for the Mortgaged Property together with
any other property located within such shared tax parcel.
           
(40)
Financial Statements
 
Park Place Mall (No. 1)
 
The annual financial statements of the Mortgagor are not required to be
audited.  In lieu of an operating statement, the Mortgagor is required to
deliver an income statement quarterly and annually.
           
(40)
Financial Statements
 
Copper Beech Portfolio (No. 3)
 
The annual financial statements of the Mortgagor are not required to be audited.
           
(40)
Financial Statements
 
Parkdale Mall & Crossing (No. 5)
 
The annual financial statements of the Mortgagor are not required to be audited.
           
(40)
Financial Statements
 
Cole Portfolio (No. 8)
 
The Mortgagor is not required to provide annual operating statements.
           
(41)
Rent Rolls; Operating Histories
 
Cole Portfolio (No. 8)
 
The Mortgagor was not required to deliver Certified Operating Histories.
           
(42)
Defeasance
 
Cole Portfolio (No. 8)
 
The Mortgage Loan documents require the Mortgagor to pay lender fees up to (i)
$30,000 for full defeasance, (ii) $10,000 for each partial defeasance or (iii)
in the case of full defeasance after one or more previous partial defeasances,
the greater of (x) $30,000 in the aggregate for all full and partial
defeasances, or (y) the sum of $10,000 multiplied by the total number of partial
and full defeasances.
           
(42)
Defeasance
 
Champlain Centre (No. 13)
 
The Mortgage Loan documents require the Mortgagor to pay reasonable out of
pocket costs and expenses up to $40,000.
           
(42)
Defeasance
 
Albuquerque Hilton Garden Inn (No. 38)
 
The Mortgage Loan documents provide that the Mortgagor’s reimbursement
obligation associated with a defeasance is limited to reasonable out of pocket
costs and expenses.
           
(42)
Defeasance
 
Branhaven Plaza (No. 40)
 
The Mortgagors reimbursement obligation associated with a defeasance is limited
to any reasonable and customary costs and expenses actually incurred.
           
(42)
Defeasance
 
Plaza at Cottonwood (No. 41)
 
The Mortgage Loan documents provide that the Mortgagor’s reimbursement
obligation associated with a defeasance is limited to reasonable out of pocket
costs and expenses.
           
(42)
Defeasance
 
ARCT Wal-Mart & Sam’s Portfolio (No. 42)
 
The Mortgage Loan documents provide that the Mortgagor’s reimbursement
obligation associated with a defeasance is limited to reasonable out of pocket
costs and expenses.
           
(48)
Ground Lease
Representations and
 
White Marlin Mall (No. 23)
 
(f)  The ground lease has not been subordinated to the Mortgage.
  Warranties      
(l)  The ground lease provides that the lender is required to make any accrued
payments under the ground lease owing to the ground lessor prior to the ground
lessor being obligated to enter new lease.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF OFFICER’S CERTIFICATE
 
Goldman Sachs Mortgage Company (“Seller”) hereby certifies as follows:
 
 
1.
All of the representations and warranties (except as set forth on Exhibit C) of
the Seller under the Mortgage Loan Purchase Agreement, dated as of October 1,
2011 (the “Agreement”), between GS Mortgage Securities Corporation II and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 
 
2.
The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 
 
3.
Neither the Prospectus, dated September 16, 2011, as supplemented by the
Prospectus Supplement, dated September 22, 2011 (collectively, the
“Prospectus”), relating to the offering of the Class A-1, Class A-2, Class A-3
and Class A-4 Certificates, nor the Offering Circular, dated September 22, 2011
(the “Offering Circular”), relating to the offering of the Class X-A, Class X-B,
Class A-S, Class B, Class C, Class D, Class E, Class F, Class G and Class R
Certificates, in the case of the Prospectus and the Prospectus Supplement, as of
the date of the Prospectus Supplement or as of the date hereof, or the Offering
Circular, as of the date thereof or as of the date hereof, included or includes
any untrue statement of a material fact relating to the Mortgage Loans and/or
the Seller or omitted or omits to state therein a material fact required to be
stated therein or necessary in order to make the statements therein relating to
the Mortgage Loans and/or the Seller, in light of the circumstances under which
they were made, not misleading.

 
Capitalized terms used herein without definition have the meanings given them in
the Agreement.
 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
 
 
D-1

--------------------------------------------------------------------------------

 
 
Certified this 1st day of October, 2011.
 

 
GOLDMAN SACHS MORTGAGE COMPANY
       
By:
     
Name:
   
Title:

 
 
D-2 

--------------------------------------------------------------------------------

 